 



Exhibit 10.12
Lease
by and between
NE WILLIAMS II, LLC,
Landlord,
and
Netezza Corp,
Tenant
Dated: January 2, 2008
Property: 26 Forest Street, Marlborough, MA

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I FUNDAMENTAL LEASE PROVISIONS
    1  
 
       
1.1 Reference Subjects
    1  
 
       
ARTICLE II PREMISES AND TERM
    3  
 
       
2.1 Premises
    3  
2.2 Acceptance of Premises
    3  
2.3 Term
    3  
 
       
ARTICLE III CONDITION OF PREMISES AND TENANT WORK
    3  
 
       
3.1 Initial Construction
    3  
3.2 Delivery of Possession and Commencement Date
    3  
3.3 Early Access
    4  
3.4 General Provisions Applicable to Construction
    4  
 
       
ARTICLE IV RENT
    5  
 
       
4.1 Annual Fixed Rent
    5  
4.2 Method of Payment
    5  
4.3 Net Return to Landlord
    5  
4.4 Additional Rent
    6  
4.4.1 Additional Rent - Landlord’s Taxes
    6  
4.4.2 Landlord’s Taxes - Definition
    6  
4.4.3 Additional Rent - Operating Expenses
    6  
4.4.4 Landlord’s Operating Expenses – Definition
    7  
4.5 Allocation of Certain Operating Expenses
    9  
4.6 Electricity
    9  
4.7 Audit
    9  
 
       
ARTICLE V ADDITIONAL COVENANTS
    10  
 
       
5.1 Tenant’s Covenants
    10  
5.1.1 Utilities and Services
    10  
5.1.2 Maintenance
    10  
5.1.3 Use and Compliance with Law
    10  
5.1.4 Liens and Encumbrances
    11  
5.1.5 Waiver and Indemnity
    11  
5.1.5.1 Waiver
    11  
5.1.5.2 Indemnity
    11  
5.1.6 Landlord’s Right to Enter
    12  
5.1.7 Personal Property at Tenant’s Risk
    12  
5.1.8 Overloading, Nuisance, Etc.
    12  
5.1.9 Yield Up
    13  
5.1.10 Holding Over
    13  
5.1.11 Assignment, Subletting
    13  
5.2 Landlord’s Covenants
    15  
5.2.1 Building Services
    15  
5.2.1.1 Landlord’s Maintenance
    15  
5.2.1.2 Office Identification
    15  
5.2.1.3 Grounds Maintenance
    15  

i 



--------------------------------------------------------------------------------



 



         
5.2.1.4 Cleaning
    16  
5.2.2 Interruptions
    16  
 
       
ARTICLE VI INSURANCE; CASUALTY; TAKING
    16  
 
       
6.1 Insurance
    16  
6.1.1 Coverage
    16  
(a) Commercial General Liability Insurance
    16  
(b) Property Insurance
    16  
(c) Workers’ Compensation Insurance
    17  
(d) Landlord’s Coverage
    17  
6.1.2 Avoid Action Increasing Rates
    17  
6.1.3 Waiver of Subrogation
    17  
6.2 Fire or Casualty
    18  
6.3 Waiver of Claim
    18  
6.4 Nonwaiver
    19  
6.5 Condemnation
    19  
 
       
ARTICLE VII DEFAULT
    19  
 
       
7.1 Events of Default
    19  
7.2 Remedies for Default
    20  
7.2.1 Reletting Expenses Damages
    20  
7.2.2 Termination Damages
    20  
7.2.3 Lump Sum Liquidated Damages
    21  
7.3 Remedies Cumulative
    21  
7.4 Effect of Waivers of Default
    21  
7.5 No Accord and Satisfaction; No Surrender
    21  
7.6 Waiver of Jury
    21  
7.7 Landlord’s Curing and Enforcement
    22  
7.8 Landlord’s Default
    22  
7.9 Prevailing Parties
    22  
7.10 Security Deposit
    22  
 
       
ARTICLE VIII MISCELLANEOUS PROVISIONS
    23  
 
       
8.1 Notice from One Party to the Other
    23  
8.2 Quiet Enjoyment
    23  
8.3 Limitation of Landlord’s Liability
    23  
8.4 Applicable Law and Construction
    24  
8.5 Successors and Assigns
    24  
8.6 Relationship of the Parties
    24  
8.7 Estoppel Certificate
    24  
8.8 Notice of Lease
    25  
8.9 Construction on Adjacent Premises
    25  
8.10 Tenant As Business Entity
    25  
8.11 Parking
    25  
8.12 Renewal Option
    26  
8.13 Expansion Option
    27  
8.14 Exterior Signage
    28  
 
       
ARTICLE IX BROKERS
    28  
 
       
9.1 Brokers
    28  
 
       

ii 



--------------------------------------------------------------------------------



 



         
ARTICLE X LANDLORD’S FINANCING
    28  
 
       
10.1 Subordination and Superiority of Lease
    28  
10.2 Rent Assignment
    29  
10.3 Other Instruments
    29  
 
       
APPENDIX A PREMISES PLAN
    A-1  
 
       
APPENDIX B WORK LETTER
    B-1  
 
       
APPENDIX C RULES AND REGULATIONS
    C-1  
 
       
APPENDIX D FORM OF LETTER OF CREDIT
    D-1  

iii 



--------------------------------------------------------------------------------



 



LEASE
ARTICLE I
FUNDAMENTAL LEASE PROVISIONS
     1.1 Reference Subjects. Each reference in this Lease to any of the
following subjects shall be construed to incorporate the information stated for
that subject in this Section.

          EFFECTIVE DATE:   January 2, 2008
 
        PREMISES:   The entire third (3rd) floor of the Building and a portion
of the first (1st) floor of the Building consisting of approximately 58,863
rentable square feet, as depicted on Appendix A attached hereto.
 
        BUILDING:   The building located at 26 Forest Street, Marlborough, MA
 
        PROPERTY:   The Building and the land upon which it is located
 
        LANDLORD:   NE Williams II, LLC
 
        NOTICE ADDRESS   c/o Great Point Investors LLC      OF LANDLORD:   Two
Center Plaza, Suite 410
 
      Boston, MA 02108
 
      Attn: Randolph L. Kazazian III
 
        LANDLORD’S MANAGING   National Development      AGENT:   175 Crossing
Blvd., Suite 110
 
      Framingham, MA 01702
 
      Attn: David Yancey
 
        TENANT:   Netezza Corp., a Delaware corporation
 
        NOTICE ADDRESS OF TENANT:  
                                                            
 
        INITIAL TERM:   Seven (7) years and three (3) months
 
        LEASE YEAR:       The first Lease Year of the Term shall commence on the
Lease Commencement Date and end on the last day of the month in which the first
(1st) anniversary of the Lease Commencement Date shall occur (unless the
Commencement Date shall occur on the first day of a month, in which case the
first Lease Year shall end on the day before the first (1st) anniversary of the
Commencement Date). Subsequent Lease Years shall commence on the day after the
last day of the first Lease Year or an anniversary thereof, and shall end on an
anniversary of the last day of the first Lease Year.

 



--------------------------------------------------------------------------------



 



            LEASE COMMENCEMENT DATE:   Ten (10) days after Substantial
Completion of Landlord’s Work as provided for in Section 3.2
 
        LEASE EXPIRATION DATE:   The last day of the eighty-seventh (87th) full
month after the Lease Commencement Date
 
        ANNUAL FIXED RENT:   Months 1-3 $0.00
 
      Months 4-39 $1,309,701.75 ($22.25/RSF)
 
      Months 40-51 $1,368,564.75 ($23.25/RSF)
 
      Months 52-87 $1,427,427.75 ($24.25/RSF)
 
        BASE OPERATING EXPENSE YEAR:   Calendar year 2008 (i.e., January 1, 2008
through December 31, 2008)
 
        BASE TAX YEAR:   Calendar year 2008 (i.e., January 1, 2008 through
December 31, 2008)
 
        PARKING SPACES:   235 unreserved spaces, which shall be increased by 4
spaces for each 1,000 square feet of rentable space leased as provided in
Section 8.13 (Expansion Option)
 
        PREMISES RENTABLE AREA:   Approximately 58,863 rentable square feet
 
        TENANT’S PERCENTAGE SHARE:   49.5%
 
        PERMITTED USES:   General office use
 
        PUBLIC LIABILITY INSURANCE:   $1,000,000 combined single limit per
occurrence, with $5,000,000 umbrella coverage per occurrence
 
        BROKERS:   Richard Barry Joyce & Partners LLC and Cushman & Wakefield
 
        SECURITY DEPOSIT:   $500,000 letter of credit in the form attached
hereto as Appendix D
 
       
APPENDICES:
  Appendix A -   Premises Plan
 
  Appendix B -   Work Letter
 
  Appendix C -   Rules and Regulations
 
  Appendix D -   Form of Letter of Credit

2



--------------------------------------------------------------------------------



 



ARTICLE II
PREMISES AND TERM
     2.1 Premises. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, the Premises, subject to and with the benefit of the terms,
covenants and conditions of this Lease, and rights, agreements, easements and
restrictions of record applicable to the property of which the Premises are a
part, all of which Tenant shall perform and observe insofar as the same are
applicable to the Premises. Subject to the rules and regulations established by
Landlord, attached hereto as Appendix C, as they may be amended from time to
time (the “Rules and Regulations”), Tenant shall have the appurtenant rights in
common with others to use (a) the common lobbies, hallways, stairways and
elevators of the Building serving the Premises in common with others, (b) the
exterior walkways, sidewalks and driveways necessary for access to the Premises,
(c) the parking areas serving the Premises and (d) any public cafeteria in the
Building or the project of which the Building is a part. Except as specifically
provided herein to the contrary, all the perimeter walls of the Premises except
the interior surfaces thereof, any space in or adjacent to the Premises used for
shafts, stacks, pipes, conduits, wires and appurtenant fixtures, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities, and the
use thereof, are expressly excluded from the Premises and reserved to Landlord.
Landlord excepts and reserves the right from time to time (a) to install, use,
maintain, repair, replace and relocate within the Premises and other parts of
the Building, or either, pipes, meters and other equipment, machinery, apparatus
and appurtenant fixtures; and (b) to make additions to the Building and alter or
relocate any entranceways, common areas or other facilities (including without
limitation all access driveways, walkways and parking areas) serving the
Premises, which rights shall be subject to the proviso that there be neither
unreasonable obstruction of access to, nor unreasonable interference with, the
use and enjoyment by Tenant of the Premises.
     2.2 Acceptance of Premises. Subject to the completion of Landlord’s Work
(as defined in Appendix B attached hereto), Tenant acknowledges that it has
inspected the Premises and accepts the same in the condition they are in on the
Lease Commencement Date, it being expressly agreed that Landlord shall have no
obligation, liability or risk whatsoever with respect to the Premises or their
condition, except as expressly set forth herein; provided, however, the Premises
shall be delivered with the existing supplemental air conditioning units in good
working order and repair. Tenant further acknowledges that neither Landlord nor
any agent or employee of Landlord has made any representations or warranties of
any kind, express or implied, concerning the Premises, their condition or this
Lease (including, without limitation, any express or implied warranties of
merchantability, fitness, habitability or suitability for Tenant’s particular
purposes).
     2.3 Term. This Lease is for a Term beginning on the Lease Commencement Date
and ending on the Expiration Date.
ARTICLE III
CONDITION OF PREMISES AND TENANT WORK
     3.1 Initial Construction. As indicated in the Work Letter attached hereto
as Appendix B (the “Work Letter”), Landlord shall complete Landlord’s Work.
Except for Landlord’s Work, Landlord is leasing the Premises to Tenant “as is”,
without any representations or warranties of any kind (including, without
limitation, any express or implied warranties of merchantability, fitness or
habitability), subject to all recorded matters, laws, ordinances and
governmental regulations and orders.
     3.2 Delivery of Possession and Commencement Date. For purposes of
determining the Commencement Date only, the Premises shall be considered as
delivered upon the first to occur of:

3



--------------------------------------------------------------------------------



 



     (a) the date on which (i) Landlord or Landlord’s architect gives notice of
Substantial Completion (as hereinafter defined) of Landlord’s Work; provided
that Substantial Completion has occurred on said date, and (ii) Landlord has
delivered actual possession of the Premises to Tenant free of all tenants and
occupants; or
     (b) if the date of Substantial Completion of Landlord’s Work is delayed by
reason of Tenant Delays (as defined in the Work Letter), the date on which, in
Landlord’s reasonable judgment, Landlord’s Work would have been Substantially
Completed but for such Tenant Delays.
     “Substantial Completion” of Landlord’s Work shall mean completion of
Landlord’s Work except for items which can be completed after Tenant’s occupancy
without undue interference with Tenant’s use of the Premises (“Punchlist
Items”), as evidenced by (i) a certificate of Landlord’s architect stating that
Landlord’s Work has been substantially completed in accordance with the plans
and specifications therefor, and (ii) a permanent certificate of occupancy (or
its equivalent) for the Premises. Landlord shall use reasonable efforts to
complete all Punchlist Items within thirty days or, if such completion is not
feasible for any reason not within the reasonable control of Landlord, as soon
as conditions permit, and Tenant shall afford Landlord access to the Premises
for such purpose pursuant to the terms of this Lease, provided that Landlord
does not unreasonably interfere with Tenant’s use or occupancy of the Premises.
     Notwithstanding the foregoing, if Landlord’s Work is not completed by the
date which is 240 days after approval of the Final Plans (as defined in the Work
Letter), which date shall be extended day for day for each day of Tenant Delay
or Force Majeure Delay (as defined in the Work Letter), Tenant, upon thirty
(30) days’ written notice to Landlord, may terminate this Lease, provided,
however, that if Landlord’s Work is nonetheless completed within such thirty
(30) day period, Tenant’s notice to terminate shall be deemed null and void.
     Except for latent defects, and except to the extent Tenant shall have given
Landlord notice not later than 60 days after the Commencement Date of defects in
Landlord’s Work, Tenant shall have no claim that Landlord has failed to perform
any of Landlord’s Work.
     3.3 Early Access. Landlord shall permit Tenant access (at Tenant’s sole
risk) for purposes of making measurements and installing equipment and
furnishings in the Premises prior to Tenant’s taking possession of the Premises
if such can be done without interference with Landlord’s Work in the Premises
and in harmony with Landlord’s contractors and subcontractors. Any interference
with Landlord’s Work shall be deemed a Tenant Delay.
     3.4 General Provisions Applicable to Construction. Tenant shall not make
any installations, alterations, additions, or improvements in or to the
Premises, including, without limitation, any apertures in the walls, partitions,
ceilings or floors, without on each occasion obtaining the prior written consent
of Landlord, which shall not be unreasonably withheld. Tenant shall reimburse
Landlord for all reasonable costs incurred by Landlord or any Superior Mortgagee
(as defined below) in reviewing Tenant’s proposed installation, alterations,
additions or improvements. Any such work so approved by Landlord shall be
performed only in accordance with plans and specifications therefor approved by
Landlord. Tenant shall procure at Tenant’s sole expense all necessary permits
and licenses before undertaking any work on the Premises and shall perform all
such work in a good and workmanlike manner employing materials of good quality
and so as to conform with all applicable insurance requirements, laws,
ordinances, regulations and orders of governmental authorities. Tenant shall
employ for such work only contractors approved by Landlord and shall require all
contractors employed by Tenant to carry worker’s compensation insurance in
accordance with statutory requirements and commercial general liability
insurance covering such contractors on or about the Premises with a combined
single limit not less than $3,000,000 and shall submit certificates evidencing
such coverage to Landlord prior to the commencement of such work. Tenant shall
indemnify

4



--------------------------------------------------------------------------------



 



and hold harmless Landlord from all injury, loss, claims or damage to any person
or property occasioned by or growing out of such work. Landlord may inspect the
work of Tenant at reasonable times and give notice of observed defects. Upon
completion of any such work, Tenant shall provide Landlord with “as built”
plans, if applicable, copies of all construction contracts and proof of payment
for all labor and materials.
Tenant covenants and agrees that with respect to the carpentry work on any and
all alterations, improvements and/or additions that are made to the Premises,
Tenant’s construction managers, general contractors and subcontractors shall be
signatory to and in good standing under the Carpenters Union collective
bargaining agreement covering the geographical area where the work is performed,
and with respect to non-carpentry work, wherever possible, such work shall be
performed by contractors signatory to and in good standing under the collective
bargaining agreement of the local building trades union affiliated with the
AFL-CIO which covers that work. If the construction manager, general contractor
and/or subcontractor with responsibility for the carpentry work is not signatory
to and in good standing under the Carpenters Union’s collective bargaining
agreement, then the Landlord shall have the right, upon 24 hours’ written notice
to Tenant, to order Tenant to cease all work on the Premises, in which event all
work then in progress shall be halted and shall not be recommenced until and
unless Tenant’s construction manager, general contractor and/or subcontractor
becomes subject to or covered by and in good standing under the Carpenters
Union’s collective bargaining agreement.
ARTICLE IV
RENT
     4.1 Annual Fixed Rent. Annual Fixed Rent during the Term of this Lease
shall be the amount per annum set forth in Section 1.1.
     4.2 Method of Payment. Tenant covenants and agrees to pay the Annual Fixed
Rent to Landlord in advance in equal monthly installments (or in the appropriate
monthly installments for monthly periods during any Lease Year) on the first day
of each calendar month during the Term beginning on the Lease Commencement Date.
Tenant shall make ratable payment of Annual Fixed Rent for any portion of a
Lease Year (or month) in which the same accrues, all payments of Annual Fixed
Rent and additional rent and other sums due hereunder to be paid in current U.S.
exchange at the Original Address of Landlord or such other place as Landlord may
by notice in writing to Tenant from time to time, without demand and without
set-off or deduction.
     Without limiting the generality of the foregoing, except as expressly
provided otherwise herein, Tenant’s obligation so to pay shall not be discharged
or otherwise affected by reason of the application of any law or regulation now
or hereafter applicable to the Premises, or any other restriction of or
interference with the use thereof by Tenant, or any damage to or destruction of
the Premises by casualty or taking, or on account of any failure by Landlord to
perform hereunder or otherwise, or due to any other occurrence; nor shall Tenant
ever be entitled and Tenant hereby waives all rights now or hereafter conferred
by statute or otherwise to quit, terminate or surrender this Lease or the
Premises or any part thereof, or to assert any defense in the nature of
constructive eviction to any action seeking to recover rent. Tenant shall,
however, have and maintain, subject to the provisions hereof, the right to seek
and obtain from time to time judgments for actual damages occasioned by
Landlord’s breach of the covenants of this Lease.
     4.3 Net Return to Landlord. It is intended that Annual Fixed Rent payable
hereunder shall be a net return to Landlord throughout the Term, free of
expense, charge, offset, diminution or other deduction whatsoever on account of
the Premises (excepting financing expenses, federal and state income taxes of
general application and those expenses which this Lease expressly makes the
responsibility of Landlord), and all provisions hereof shall be construed in
terms of such intent.

5



--------------------------------------------------------------------------------



 



     4.4 Additional Rent.
          4.4.1 Additional Rent - Landlord’s Taxes. Tenant covenants and agrees
to pay to Landlord, as additional rent, an escalation charge calculated as
Tenant’s Percentage Share of the increase in Landlord’s Taxes (hereafter
defined) for each fiscal tax period, or ratable portion thereof, included in the
Lease Term over the Base Taxes (hereinafter defined). Tenant shall make
estimated payments on account of increases in Landlord’s Taxes above the Base
Taxes in monthly installments on the first day of each month, in amounts
reasonably estimated from time to time by Landlord to provide for the full
payment of Tenant’s obligation with respect to Landlord’s Taxes on the date such
Taxes are due, and with a final payment adjustment between the parties within
fourteen (14) days after Landlord provides Tenant a statement of Landlord’s
Taxes and Tenant’s Share of the increase of such Taxes above Base Taxes for
Landlord’s most recent tax year. “Base Taxes” as used herein means the amount of
Landlord’s Taxes for the Base Tax Year. This section shall survive the
expiration or earlier termination of this Lease.
          4.4.2 Landlord’s Taxes - Definition. As used in this Lease, the term
“Landlord’s Taxes” shall mean all taxes, assessments, betterments, excises, user
fees and all other governmental charges and fees of any kind or nature, or
impositions or agreed payments in lieu thereof or voluntary payments made in
connection with the provision of governmental services or improvements of
benefit to the Building (including any so-called linkage, impact or voluntary
betterment payments), and all penalties and interest thereon (if due to Tenant’s
failure to make timely payments on account of Landlord’s taxes), assessed or
imposed against the Premises or the property of which the Premises are a part
(including without limitation any personal property taxes levied on such
property or on fixtures or equipment used in connection therewith).
Notwithstanding the foregoing, “Landlord’s Taxes” shall not include any income,
capital, stock, succession, transfer, franchise, gift, estate or inheritance
taxes except to the extent that such taxes shall be imposed in lieu of any ad
valorem taxes on the Premises or the property of which it is a part, nor shall
“Landlord’s Taxes” include any assessments, charges, taxes, rents, fees, rates,
levies, excises, license fees, permit fees, inspection fees, or other
authorization fees or charges to the extent allocable to or caused by the
development or installation of on- or off-site improvements or utilities
necessary for the initial development or construction of the Building. If during
the Term the present system of ad valorem taxation of property shall be changed
so that, in lieu of or in addition to the whole or any part of such ad valorem
tax, there shall be assessed, levied or imposed on such property or Premises or
on Landlord any kind or nature of federal, state, county, municipal or other
governmental capital levy, income, sales, franchise, excise or similar tax,
assessment, levy, charge or fee (as distinct from the federal and state income
tax in effect on the Lease Commencement Date) measured by or based in whole or
in part upon Building valuation, mortgage valuation, rents or any other
incidents, benefits or measures of real property or real property operations,
then any and all of such taxes, assessments, levies, charges and fees shall be
included within the term Landlord’s Taxes. Landlord’s Taxes include reasonable
expenses, including fees of attorneys, appraisers and other consultants,
incurred in connection with any efforts to obtain abatements or reductions or to
assure maintenance of Landlord’s Taxes for any tax fiscal year wholly or
partially included in the Term, whether or not successful and whether or not
such efforts involve filing of actual abatement applications or initiation of
formal proceedings. If Landlord obtains any refunds of Landlord’s Taxes
regarding periods for which Tenant has paid any portion thereof, Tenant shall be
credited or shall receive its allocable portion of such refund.
          4.4.3 Additional Rent - Operating Expenses. Tenant covenants and
agrees to pay to Landlord, as additional rent, an escalation charge calculated
as Tenant’s Percentage Share of the increase in Landlord’s Operating Expenses
(hereafter defined) for each of Landlord’s calendar years, or ratable portion
thereof, included in the Lease Term above Base Operating Expenses (hereinafter
defined). Tenant shall make estimated payments on account of increases in
Operating Expenses in monthly installments on the first day of each month in
advance, based on amounts reasonably estimated from time to time by Landlord,
and

6



--------------------------------------------------------------------------------



 



with a final payment adjustment between the parties within fourteen (14) days
after Landlord provides Tenant a statement of Landlord’s Operating Expenses and
Tenant’s Share of the increase of such Operating Expenses over Base Operating
Expenses for Landlord’s most recent calendar year. “Base Operating Expenses” as
used herein means the amount of Operating Expenses for the Base Operating
Expense Year. This section shall survive the expiration or earlier termination
of this Lease.
          4.4.4 Landlord’s Operating Expenses – Definition. “Landlord’s
Operating Expenses” means all costs paid or incurred in servicing, operating,
managing, maintaining, and repairing the Property and the facilities and
appurtenances thereto, including, without limitation, the costs of the
following: (i) supplies, materials and total wage and labor costs and all costs
and expenses of independent contractors paid or incurred on account of all
persons engaged in the operation, maintenance, security, cleaning and repair of
the Building and the land, facilities and appurtenances thereto, including
social security, unemployment compensation, pension, vacation, sick pay and
other so-called “fringe benefits”; (ii) services furnished generally to tenants
of the Building by Landlord; (iii) utilities consumed and expenses incurred in
the operation of the Property and the land, facilities and appurtenances
thereto; (iv) casualty, liability, workmen’s compensation and all other
insurance expenses (and the amount of any deductible in the event of an insured
loss), all insurance to be in such amounts and insuring against such risks as
Landlord may, in its sole discretion from time to time decide; (v) snow removal,
planting, landscaping, grounds and parking operation, maintenance and repair
expenses and any charges payable pursuant to any declarations or recorded
covenants; (vi) management fees which do not exceed three percent (3%) of the
Property’s gross receipts (or 4% of such amount in the event Landlord’s
affiliate sells either the building located at 62 Forest Street, Marlborough,
Massachusetts or the Property to an unaffiliated purchaser but does not sell the
other property to such purchaser or its affiliates) and which does not exceed
those fees customarily paid with respect to buildings in the area which are
similar to the Building, and fees for required licenses or permits; (vii) rental
or reasonable depreciation of equipment used in the operation of the Building
and the land, facilities and appurtenances thereto, and personal property taxes
assessed upon such equipment; and (viii) costs of operating any Building
amenities including, without limitation, cafeterias and shower and locker
facilities, provided, however, that Tenant’s contribution with respect to the
cafeteria shall not exceed $1,150 per month ($13,800 per annum). In addition, if
Landlord from time to time repairs or replaces any Building components,
improvements or equipment or installs any new components, improvements or
equipment to the Building (including without limitation energy conservation
improvements or other improvements), then the cost of such items amortized over
their reasonable life, together with an actual or imputed interest rate (at the
level then being charged by institutional first mortgagees for new permanent
first mortgage loans on buildings in the area which are similar to the Building)
shall be included in Landlord’s Operating Expenses. Landlord’s Operating
Expenses shall not include payments of principal, interest or other charges on
mortgages or payments of any rent by Landlord on account of any ground lease of
the land on which the Building is situated or any lease of the Building; costs
of work or services for particular tenants separately reimbursable to Landlord
by such tenants; advertising, marketing costs and leasing commissions; and costs
of so-called leasehold improvements to rentable areas in the Building.
Notwithstanding anything to the contrary set forth in this Lease, Landlord’s
Operating Expenses shall not include the following:
     (i) Bad debt expenses and interest, principal, points and fees on debts or
amortization on any mortgage or other debt instrument encumbering the Property;
     (ii) Costs incurred by Landlord to the extent Landlord is reimbursed by
insurance proceeds or is otherwise reimbursed;
     (iii) Depreciation, amortization and interest payments, except on
equipment, materials, tools, supplies and vendor-type equipment purchased by
Landlord to enable Landlord to supply services Landlord

7



--------------------------------------------------------------------------------



 



might otherwise contract for with a third party, all as determined in accordance
with generally accepted accounting principles, consistently applied, amortized
over such item’s reasonably anticipated useful life;
     (iv) Advertising and promotional expenditures;
     (v) Marketing costs, including leasing commissions, attorneys’ fees (in
connection with the negotiation and preparation of letters, deal memos, letters
of intent, leases, subleases and/or assignments), space planning costs, and
other costs and expenses incurred in connection with lease, sublease and/or
assignment negotiations and transactions with present or prospective tenants of
the Building;
     (vi) Costs, including permit, license and inspection costs, incurred with
respect to the installation of tenants’ or other occupants’ improvements or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for tenants and other occupants of the Building;
     (vii) Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly;
     (viii) Costs incurred by Landlord due to the violation by Landlord or any
tenant of the terms and conditions of any lease of space in the Building;
     (ix) Management fees paid or charged by Landlord in connection with the
management of the Building to the extent such management fee is in excess of the
management fee customarily paid or charged by landlords of comparable buildings
in the vicinity of the Building;
     (x) Salaries and other benefits paid to the employees of Landlord to the
extent customarily included in or covered by a management fee, provided that in
no event shall Landlord’s Operating Expenses include salaries and/or benefits
attributable to personnel above the level of Building manager;
     (xi) Rent for any office space occupied by Building management personnel to
the extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of
comparable buildings in the vicinity of the Building;
     (xii) Amounts paid to Landlord or to subsidiaries or affiliates of Landlord
for goods and/or services in the Building to the extent the same exceeds the
costs of such goods and/or services rendered by unaffiliated third parties on a
competitive basis;
     (xiii) Landlord’s general corporate overhead and general administrative
expenses;
     (xiv) Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;
     (xv) Services provided, taxes attributable to and costs incurred in
connection with the operation of any retail, restaurant (other than the
cafeteria) and garage operations for the Building, and any replacement garages
or parking facilities and any shuttle services;
     (xvi) Costs incurred in connection with upgrading the Building to comply
with laws, rules, regulations and codes in effect prior to the Lease
Commencement Date;
     (xvii) All assessments and premiums which are not specifically charged to
Tenant because of what Tenant has done, which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum

8



--------------------------------------------------------------------------------



 



number of installments permitted by law and not included as Landlord’s Operating
Expenses except in the year in which the assessment or premium installment is
actually paid;
     (xviii) Costs arising from the negligence or willful misconduct of Landlord
or other tenants or occupants of the Building or their respective agents,
employees, licensees, vendors, contractors or providers of materials or
services;
     (xix) Costs arising from Landlord’s charitable or political contributions;
     (xx) Costs arising from latent defects or repair thereof;
     (xxi) Costs associated with the operation of the business of the entity
which constitutes Landlord as the same are distinguished from the costs of
operation of the Building, including accounting and legal matters, costs of
defending any lawsuits with any mortgagee (except as the actions of Tenant may
be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Building, costs incurred in
connection with any disputes between Landlord and its employees, between
Landlord and Building management, or between Landlord and other tenants or
occupants; and
     (xxii) Costs for capital improvements, capital repairs and any other
capital costs as determined under generally accepted accounting principles
except for capital improvements and capital repairs required by any laws not in
existence and not in effect as of the Lease Commencement Date and capital
repairs to the roof, in either of which case such costs shall be capitalized and
amortized over their useful life determined in accordance with generally
accepted accounting principles.
     4.5 Allocation of Certain Operating Expenses. If at any time during the
Term, Landlord provides services only with respect to portions of the Building
which include the Premises or incurs other Operating Expenses allocable to
portions of the Building which include the Premises alone, then such Operating
Expenses shall be charged entirely to those tenants, including Tenant, of such
portions, notwithstanding the provisions hereof referring to Tenant’s Percentage
Share. If, during any period for which Landlord’s Operating Expenses are being
computed (including the Base Operating Expense Year), less than all of the
Building is occupied by tenants, or if Landlord is not supplying all tenants
with the services being supplied hereunder, Operating Expenses shall be
reasonably estimated and extrapolated by Landlord to determine the Operating
Expenses that would have been incurred if the Building were fully occupied for
such year and such services were being supplied to all tenants, and such
estimated and extrapolated amount shall be deemed to be Landlord’s Operating
Expenses for such period. In the event Landlord incurs costs or expenses
associated with or relating to separate items or categories of Landlord’s
Operating Expenses which were not part of Landlord’s Operating Expenses during
the entire calendar year 2008, and such item is a standard or recurring expense,
Landlord’s Operating Expenses for calendar year 2008 shall be deemed increased
by the amount Landlord would have incurred during the calendar year 2008 with
respect to such costs and expenses had such separate items or categories of
Landlord’s Operating Expenses been included in Landlord’s Operating Expenses
during the entire calendar year 2008. As an illustration of the foregoing, any
additional annual premiums resulting from new forms of insurance, any increase
in insurance limits or coverage in any year after calendar year 2008 shall be
deemed to be included in Landlord’s Operating Expenses for calendar year 2008.
     4.6 Electricity. The Premises shall be separately metered, and Tenant shall
pay, as Additional Rent, all costs of its electricity usage directly to the
appropriate utility company, and shall provide to Landlord, at Landlord’s
request, proof of such payments.
     4.7 Audit. At the request of Tenant at any time within sixty (60) days
after Landlord delivers Landlord’s statement of Operating Expenses to Tenant,
Tenant (at Tenant’s expense) shall have the right to

9



--------------------------------------------------------------------------------



 



examine Landlord’s books and records applicable to Landlord’s Operating
Expenses. Such right to examine the records shall be exercisable: (i) upon
reasonable advance notice to Landlord and at reasonable times during Landlord’s
business hours; (ii) only during the 120-day period following Tenant’s receipt
of Landlord’s statement of the actual amount of Landlord’s Operating Expenses
for the applicable calendar year; and (iii) not more than once each calendar
year. In the event (a) an audit of Landlord’s Operating Expenses for such year,
conducted by an independent certified public accountant retained by Tenant or an
auditing firm approved by Landlord for such purpose, indicates that certain
items were improperly included in Landlord’s Operating Expenses and resulted in
an overcharge of 5% or more to Tenant and (b) an independent certified public
accountant retained by Landlord at Landlord’s expense agrees with the results of
said audit, then Landlord shall refund the overage to Tenant and pay the
reasonable cost of the audit.
ARTICLE V
ADDITIONAL COVENANTS
     5.1 Tenant’s Covenants. Tenant covenants that at all times during the Term
and such further time as Tenant (or persons claiming by, through or under it)
occupies the Premises or any part thereof, it shall perform and observe the
following conditions, all at its sole cost and expense:
          5.1.1 Utilities and Services. Tenant shall provide and pay all charges
and deposits for gas, water, sewer, electricity, and other energy, utilities and
services if and to the extent used or consumed on the Premises and not included
in the Operating Expenses of the Building during the Term which now or hereafter
separately serve the Premises, or are not expressly to be provided by Landlord
elsewhere hereunder. It is understood and agreed that except as may be expressly
provided hereunder, Landlord shall be under no obligation whatsoever to furnish
any such services to the Premises, and shall not be liable for (nor suffer any
reduction in any rent on account of) any interruption or failure in the supply
of the same.
          5.1.2 Maintenance. Tenant shall maintain, repair and secure the
Premises, all improvements and appurtenances thereto, all access areas thereof,
and all utilities, facilities, installations and equipment used in connection
therewith, and shall pay all costs and expenses of so doing, keeping the
Premises in good order, repair and condition, reasonable wear and tear, and
damage by casualty and taking (to the extent provided in Article VI only)
excepted. Tenant will maintain a preventive maintenance contract providing for
the regular inspection and maintenance of the supplemental air conditioning
system and the UPS system exclusively serving the Premises with an appropriate
contractor or contractors, such contracts and contractors to be reasonably
approved by Landlord. At Landlord’s request, Tenant shall provide copies of the
service contracts and service logs. Without limiting the generality of the
foregoing, Tenant shall keep all interior walls, floor surfaces and coverings,
glass, windows, doors, partitions, all fixtures and equipment, utilities, pipes
and drains and other installations used in connection with the Premises in such
good order, repair and condition.
          5.1.3 Use and Compliance with Law. Tenant shall use the Premises
continuously and uninterruptedly only for the Permitted Uses, and then only as
permitted under federal, state, and local laws, regulations and orders
applicable from time to time, including without limitation municipal bylaws,
land use and zoning laws, environmental laws and regulations (including all laws
and regulations regulating the production, use, and disposal of any pollutant or
toxic or hazardous material), and occupational health and safety laws, and shall
procure all approvals, licenses and permits necessary therefor, in each case
giving Landlord true and complete copies of the same and all applications
therefor. Tenant shall promptly comply with all present and future laws
applicable to Tenant’s use of the Premises or Tenant’s signs thereon, foreseen
or unforeseen, and whether or not the same necessitate structural or other
extraordinary changes or improvements to the Premises or interfere with its
particular use and enjoyment of the Premises, and shall keep the Premises
equipped with adequate safety appliances and comply with all requirements
reasonable in

10



--------------------------------------------------------------------------------



 



light of the use Tenant is making of the Premises. If Tenant’s use of the
Premises results in any increase in the premium for any insurance carried by
Landlord, then upon Landlord’s notice to Tenant of such increase Tenant shall
pay the same to Landlord upon demand as additional rent. Tenant shall, in any
event, indemnify, save Landlord harmless, and defend from all loss, claim,
damage, cost or expense (including reasonable attorneys’ fees of counsel of
Landlord’s choice against whom Tenant makes no reasonable objection) on account
of Tenant’s failure so to comply with the obligations of this Section (paying
the same to Landlord upon demand as Additional Rent). Tenant’s obligations in
the preceding sentence shall survive the expiration or earlier termination of
this Lease. Tenant shall conform to the Rules and Regulations from time to time
promulgated by Landlord for the operation, care and use of the common areas of
the Building and appurtenant improvements and areas in which Tenant is granted
rights of use by the terms of this Lease. Notwithstanding the foregoing or any
other provision of this Lease, however, Tenant shall not be responsible for
compliance with any such laws, regulations or the like requiring (i) structural
repairs or modifications or (ii) repairs or modifications to the utility or
building service equipment or (iii) installation of new building service
equipment, such as fire detection or suppression equipment, unless such repairs,
modifications, or installations shall (a) be due to Tenant’s particular manner
of use of the Premises (as opposed to dry laboratory use and office use
generally), or (b) be due to the negligence or willful misconduct of Tenant or
any agent, employee or contractor of Tenant.
          5.1.4 Liens and Encumbrances. Tenant shall not create or suffer, shall
keep Landlord’s property, the Premises and Tenant’s leasehold free of, and shall
promptly remove and discharge, any lien, notice of contract, charge, security
interest, mortgage or other encumbrance which arises for any reason, voluntarily
or involuntarily, as a result of any act or omission by Tenant or persons
claiming by, through or under Tenant, or any of their agents, employees or
independent contractors, including without limitation liens which arise by
reason of labor or materials furnished or claimed to have been furnished to
Tenant or for the Premises.
          5.1.5 Waiver and Indemnity.
               5.1.5.1 Waiver. Tenant releases Landlord, Landlord’s mortgagee,
Landlord’s property manager and their respective agents and employees from, and
waives all claims for, damage or injury to person or property and loss of
business sustained by Tenant and resulting from the Building or the Premises or
any part thereof or any equipment therein becoming in disrepair, or resulting
from any accident in or about the Building. This paragraph shall apply
particularly, but not exclusively, to flooding, damage caused by Building
equipment and apparatus, water, snow, frost, steam, excessive heat or cold,
broken glass, sewage, gas, odors, excessive noise or vibration or the bursting
or leaking of pipes, plumbing fixtures or sprinkler devices. Without limiting
the generality of the foregoing, Tenant waives all claims and rights of recovery
against Landlord, its property manager and their respective agents and employees
for any loss or damage to any property of Tenant, which loss or damage is
insured against, or required to be insured against, by Tenant pursuant to
Section 6.1 hereof, whether or not such loss or damage is due to the fault or
negligence of Landlord, its property manager or their respective agents or
employees, and regardless of the amount of insurance proceeds collected or
collectible under any insurance policies in effect.
               5.1.5.2 Indemnity. Tenant agrees to indemnify, defend and hold
harmless Landlord, Landlord’s mortgagee, Landlord’s property manager, members,
officers and lenders and their respective agents and employees, from and against
any and all claims, demands, actions, liabilities, damages, costs and expenses
(including attorneys’ fees), for injuries to any persons and damage to or theft
or misappropriation or loss of property occurring in or about the Building and
arising from the use and occupancy of the Premises or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises
(including, without limitation, any alteration by Tenant) or from any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of Tenant to be performed under this Lease or due to any other act or
omission of Tenant, its subtenants, assignees, invitees,

11



--------------------------------------------------------------------------------



 



employees, contractors and agents. Without limiting the foregoing, Tenant shall
indemnify, defend and hold Landlord, Landlord’s property manager and Landlord’s
mortgagee harmless from any claims, liabilities, damages, costs and expenses
arising out of the use or storage of hazardous or toxic materials in the
Building by Tenant. If any such proceeding is filed against Landlord or any such
indemnified party, Tenant agrees to defend Landlord or such party in such
proceeding at Tenant’s sole cost by legal counsel reasonably satisfactory to
Landlord, if requested by Landlord.
The provisions of Section 5.1.5 shall survive the expiration or earlier
termination of this Lease.
          5.1.6 Landlord’s Right to Enter. Landlord and its agents or employees
may upon reasonable notice enter the Premises during business hours (and in case
of emergency at any time) for the purpose of performing repairs or replacements,
or exercising any of the rights reserved to Landlord herein, or securing or
protecting Landlord’s property or the Premises, or removing any alterations or
additions not consented to by Landlord, and similarly upon reasonable notice may
show the Premises to prospective purchasers and lenders, and during the last
12 months of the Term to prospective tenants, and may keep affixed in suitable
places notices for letting and selling. Except in case of emergency, Landlord
shall be subject in entering the Premises to reasonable security conditions, if
any, set forth by Tenant in writing to Landlord.
          5.1.7 Personal Property at Tenant’s Risk. Landlord’s obligation or
election to repair or restore the Premises under this Lease shall not include
the repair, restoration or replacement of the furniture or any other personal
property owned by or in the possession of Tenant, all of which shall be at
Tenant’s sole risk.
          5.1.8 Overloading, Nuisance, Etc.. Tenant shall not, either with or
without negligence, injure, overload, deface, damage or otherwise harm
Landlord’s property, the Premises or any part or component thereof; commit any
nuisance; permit the emission of any hazardous agents or substances; allow the
release or other escape of any biologically or chemically active or other
hazardous substances or materials so as to impregnate, impair or in any manner
affect, even temporarily, any element or part of Landlord’s property or the
Premises or allow the storage or use of such substances or materials in any
manner not sanctioned by law or by the highest standards prevailing in the
industry for the storage and use of such substances or materials; nor shall
Tenant bring onto the Premises any such materials or substances except to use in
the ordinary course of Tenant’s business, and then only after written notice is
given to Landlord of the identity of such substances or materials; permit the
occurrence of objectionable noise or odors; or make, allow or suffer any waste
whatsoever to Landlord’s property or the Premises. Landlord may inspect the
Premises from time to time, and Tenant will cooperate with such inspections.
Without limitation, “hazardous substances” shall include such substances
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601 et seq. and the regulations
adopted thereunder, and “hazardous materials” shall include such materials
described in the Resource Conservation and Recovery Act, as amended, 42 U.S.C.
§6901 et seq.; in the Massachusetts Hazardous Waste Management Act, as amended,
M.G.L. Chapter 21, and oil and hazardous materials as defined in the
Massachusetts Oil and Hazardous Material Release Prevention Act, as amended,
M.G.L., Chapter 21E, and the regulations adopted under these acts. In addition,
Tenant shall execute affidavits, representations and the like from time to time
at Landlord’s request concerning Tenant’s best knowledge and belief regarding
the presence or absence of hazardous materials and substances on the Premises or
Property. In all events, Tenant shall indemnify Landlord, Landlord’s property
manager, and Landlord’s mortgagees as provided in Section 5.1.5 from any
liability arising from or related to the release or threatened release of
hazardous materials and substances on the Premises. (At the request of Landlord,
Tenant will from time to time confirm such indemnity to mortgagees directly with
such mortgagees.) The provisions of this Section 5.1.8 shall survive the
expiration or earlier termination of this Lease.

12



--------------------------------------------------------------------------------



 



          5.1.9 Yield Up. At the expiration or earlier termination of this
Lease, Tenant (and all persons claiming by, through or under it) shall, without
the necessity of any notice, surrender the Premises (including all Tenant Work,
and all replacements thereof, except such additions, alterations and other
Tenant Work as Landlord may direct to be removed, which shall be removed by
Tenant and the Premises restored to their pre-existing condition) and all keys
to the Premises, remove all of its trade fixtures and personal property not
bolted or otherwise attached to the Premises (and such trade fixtures and other
property bolted or attached to the Premises as Landlord may direct), and all
Tenant’s signs wherever located, in each case repairing damage to the Premises
and Property which results in the course of such removal and restoring the
Premises and Property to a fully functional and tenantable condition (including
the filling of all floor holes, the removal of all disconnected wiring back to
junction boxes and the replacement of all damaged ceiling tiles). Tenant shall
yield up the Premises broom-clean and in good order, repair and condition,
reasonable wear and tear and damage by casualty and taking (to the extent
provided in Article VI only) excepted. Any property not so removed within thirty
(30) days after the expiration or termination of the Lease shall be deemed
abandoned and may be removed and disposed of by Landlord in such manner as
Landlord shall determine, and Tenant shall pay to Landlord the entire cost and
expense incurred by it in effecting such removal and disposition and in making
any incidental repairs to the Premises.
          5.1.10 Holding Over. If Tenant (or anyone claiming by, through or
under Tenant) shall remain in possession of the Premises or any part thereof
after the expiration or earlier termination of this Lease with respect to any
portion of the Premises without any agreement in writing executed with Landlord,
the person remaining in possession shall be deemed a tenant at sufferance,
Tenant shall thereafter pay Annual Fixed Rent at one hundred fifty percent
(150%) of the amount payable for the twelve-month period immediately preceding
such expiration or termination and with all additional rent payable and
covenants of Tenant in force as otherwise herein provided, and Tenant shall be
liable to Landlord for all damages, including consequential damages, of such
breach. After acceptance of the full amount of such rent by Landlord the person
remaining in possession shall be deemed a tenant from month-to-month, terminable
at any time by unilateral action of Landlord or Tenant, at such rent and
otherwise subject to and having agreed to perform all of the provisions of this
Lease, but Landlord will not be deemed to have relinquished any claims for
damages.
          5.1.11 Assignment, Subletting.
               (a) Tenant shall not, without the prior written consent of
Landlord, which shall not be unreasonably withheld, conditioned or delayed:
(i) assign, convey, mortgage or otherwise transfer this Lease or any interest
hereunder, or sublease the Premises, or any part thereof, whether voluntarily or
by operation of law; or (ii) permit the use of the Premises or any part thereof
by any person other than Tenant and its employees. Any such transfer, sublease
or use described in the preceding sentence (herein referred to as a “Transfer”,
which term shall include any reassignment of this Lease after any initial
assignment of this Lease by the Tenant named herein, or any subsequent
reassignment and any assignment of any sublease with respect to all or any
portion of the Premises and any sub-subleasing of any portion of the Premises
previously subleased) occurring without the prior written consent of Landlord
shall be void and of no effect. Landlord’s consent to any Transfer shall not
constitute a waiver of Landlord’s right to withhold its consent to any future
Transfer. Landlord’s consent to any Transfer or acceptance of rent from any
party other than Tenant shall not release Tenant from any covenant or obligation
under this Lease. Landlord may require as a condition to its consent to any
assignment of this Lease that the assignee execute an instrument in which such
assignee assumes the obligations of Tenant hereunder. For the purposes of this
paragraph, the transfer (whether direct or indirect) of all or a majority of the
capital stock in a corporate Tenant (other than the shares of the capital stock
of a corporate Tenant whose stock is publicly traded), or the merger,
consolidation or reorganization of such Tenant, or the transfer of all or any
general partnership interest in any partnership, or the transfer of any
membership interest in any limited liability company, shall be considered a
Transfer.

13



--------------------------------------------------------------------------------



 



               (b) If Tenant desires the consent of Landlord to a transfer,
Tenant shall submit to Landlord, at least thirty (30) days prior to the proposed
effective date of the Transfer, a written notice which includes such information
as Landlord may require about the proposed Transfer and the transferee,
including: (i) the name, business and financial condition of the prospective
transferee, (ii)n a true and complete copy of the proposed instrument containing
all of the terms and condition of such transfer, (iii) a written agreement of
the assignee, subtenant or licensee, in recordable form reasonably approved by
Landlord, agreeing with Landlord to perform and observe all of the terms,
covenants, and conditions of this Lease, and (iv) such other factors as Landlord
may reasonably deem relevant. If Landlord does not terminate this Lease, in
whole or in part, pursuant to Section 5.1.11(c), Landlord shall not unreasonably
withhold its consent to any assignment or sublease. Landlord shall not be deemed
to have unreasonably withheld its consent if, in the judgment of
Landlord: (i) the transferee is of a character or engaged in a business which is
not in keeping with the standards or criteria used by Landlord in leasing the
Building; (ii) the financial condition of the transferee is such that it may not
be able to perform its obligations in connection with this Lease; (iii) the
purpose for which the transferee intends to use the Premises or portion thereof
is in violation of the terms of this Lease or the lease of any other tenant in
the Building; (iv) the transferee is a tenant of the Building; (v) consent to
the Transfer would violate any provisions of a Superior Mortgage, or (vi) any
other basis which Landlord reasonably deems appropriate. If Landlord wrongfully
withholds its consent to any Transfer, Tenant’s sole and exclusive remedy
therefor, shall be to seek specific performance of Landlord’s obligation to
consent to such Transfer. Tenant shall pay to Landlord any attorneys’ fees and
expenses incurred by Landlord in connection with any proposed Transfer, whether
or not Landlord consents to such Transfer, which fees shall not exceed $1,000.
               (c) Other than with respect to a Transfer permitted by subsection
(d) below, Landlord shall have the right to terminate this Lease as to that
portion of the Premises covered by a Transfer. Landlord may exercise such right
to terminate by giving notice to Tenant at any time within thirty (30) days
after the date on which Tenant has furnished to Landlord all of the items
required under Section 5.1.11(b) above. If Landlord exercises such right to
terminate, Landlord shall be entitled to recover possession of, and Tenant shall
surrender such portion of, the Premises (with appropriate demising partitions
erected at the expense of Tenant) on the later of (i) the effective date of the
proposed Transfer, or (ii) sixty (60) days after the date of Landlord’s notice
of termination. Notwithstanding the foregoing, if Landlord elects to terminate
this Lease as to that portion of the Premises covered by a Transfer, Tenant may
elect to withdraw its request for consent to the Transfer within five
(5) business days of receipt of Landlord’s notice of election to terminate. In
the event Landlord exercises such right to terminate, Landlord shall have the
right to enter into a lease with the proposed transferee without incurring any
liability to Tenant on account thereof.
               (d) Notwithstanding the prohibitions set forth in subsection
(a) above, Tenant may, without Landlord’s consent, assign its interest in this
Lease or sublet the Premises to a corporation or other entity which shall
(i) control, be under the control of, or be under common control with, Tenant
(the term “control” as used herein shall mean ownership of more than 50% of the
outstanding voting stock of a corporation, or other equivalent equity and
control interest if Tenant is not a corporation), or (ii) result from the merger
or consolidation of or into Tenant or be the purchaser of all or substantially
all of Tenant’s assets, so long as (A) the principal purpose of such assignment
or sublease is not the acquisition of Tenant’s interest in this Lease (except if
such assignment or sublease is made for a valid intracorporate business purpose
to an entity described in clause (iii) above) and is not made to circumvent the
provisions of this section, (B) the Tenant named herein shall remain liable for
all obligations of Tenant under this Lease, (C) prior to such assignment, such
assignee shall enter into a written agreement with Landlord agreeing to be
directly bound to Landlord under the terms of this Lease and (D) Tenant provides
at least thirty (30) days’ prior written notice to Landlord of such assignment
or sublease and copies of any relevant documentation relating to same.

14



--------------------------------------------------------------------------------



 



               (e) In no event shall any Transfer release or relieve Tenant from
its obligations to fully observe or perform all of the terms, covenants and
conditions of this Lease on its part to be observed or performed. It is agreed
that the liabilities and obligations of Tenant hereunder are enforceable either
before, simultaneously with, or after proceeding against any assignee, sublessee
or other transferee of Tenant. Further, Tenant agrees that the amount of any
rent or other payment for the use or occupancy of all or any part of the
Premises, by sublease, license, assignment of this Lease, or otherwise, shall
not depend, in whole or in part, on the income or profits derived by any person
or entity from the Premises, other than an amount based on a fixed percentage or
percentages of gross receipts or sales.
               (f) Notwithstanding any transfer of this Lease, Tenant’s (and any
guarantor’s) liability to Landlord shall in all events remain direct and
primary. Any transferee of all or a substantial part of Tenant’s interest in the
Premises shall be deemed to have agreed directly with Landlord to be jointly and
severally liable with Tenant for the performance of all of Tenant’s covenants
under this Lease; and such assignee shall upon request execute and deliver such
instruments as Landlord reasonably requests in confirmation thereof (and agrees
that its failure to do so shall be subject to the default provisions hereof).
Landlord may collect rent and other charges from such transferee (and upon
notice such transferee shall pay directly to Landlord) and apply the net amount
collected to the rent and other charges herein reserved, but no transfer shall
be deemed a waiver of the provisions of this Section, or the acceptance of the
transferee as a tenant, or a release of Tenant or any guarantor from direct and
primary liability for the performance of all of the covenants of this Lease. The
consent by Landlord to any transfer shall not relieve Tenant from the obligation
of obtaining the express consent of Landlord to any modification of such
transfer or a further assignment, subletting, license or occupancy; nor shall
Landlord’s consent alter in any manner whatsoever the terms of this Lease, to
which any transfer at all times shall be subject and subordinate. The breach by
Tenant of any covenant in this Section shall be a default for which there is no
cure period.
     5.2 Landlord’s Covenants.
          5.2.1 Building Services. Landlord shall furnish the services and
utilities described in this Section 5.2. Tenant may obtain additional services
and utilities from time to time if the same are obtainable by Landlord upon
reasonable advance request and Tenant shall pay for the same at reasonable rates
from time to time established by Landlord upon demand as additional rent.
Landlord’s obligation shall be subject to the other provisions of this Lease,
reasonable wear and tear and damage caused by or resulting from the acts or
omissions of Tenant or its transferees (or their agents, employees, invitees and
independent contractors), fire, casualty or eminent domain takings.
               5.2.1.1 Landlord’s Maintenance. Landlord shall reasonably
maintain the foundations, exterior walls, masonry, structural floors, roof and
common areas of the Building. Landlord shall provide and reasonably maintain
heating, ventilating and air conditioning systems (other than those exclusively
serving the Premises), the plumbing, electrical and sewer systems and the
elevators of the Building insofar as such elements affect the Premises.
               5.2.1.2 Office Identification. Subject to Section 5.1.3, Landlord
shall provide and install, at Landlord’s expense, Building standard signage on
the entry door to the Premises, on the lobby directory, and at the elevator
lobby on the first (1st) and third (3rd) floors of the Premises to identify
Tenant’s official name; all such letters and numerals to be in the Building
standard graphics.
               5.2.1.3 Grounds Maintenance. Landlord shall reasonably maintain
the grounds adjacent to the Building and the walkways, sidewalks, driveways,
landscaping, lighting and parking areas referred to in Section 2.1.

15



--------------------------------------------------------------------------------



 



               5.2.1.4 Cleaning. Landlord shall clean the Premises (consisting
of vacuuming of carpeting and dusting of surfaces, after 5:00 p.m. on business
days) and remove Tenant’s trash (after 5:00 p.m. on business days) from the
Premises (but Landlord shall not be obligated to remove any trash resulting from
improvements or alterations of Tenant) provided the Premises are kept in good
order by Tenant. The cost of said cleaning by Landlord shall be included in
Operating Expenses. Tenant shall provide Landlord with full access to the
Premises to fulfill its responsibilities under this Section 5.2.1.4.
          5.2.2 Interruptions. Landlord shall not be liable to Tenant in damages
or by reduction of rent or otherwise by reason of inconvenience or annoyance or
for loss of business arising from Landlord or its agents or employees entering
the Premises for any of the purposes authorized in this Lease or for repairing,
altering or improving the Building upon reasonable advance notice and in a
manner reasonable in light of the circumstances. In case Landlord is prevented
or delayed from making any repairs or replacements or furnishing any services or
performing any other covenant or duty to be performed on Landlord’s part by
reason of any cause reasonably beyond Landlord’s control, Landlord shall not be
liable to Tenant therefor, nor shall the same give rise to a claim in Tenant’s
favor that such failure constitutes actual or constructive, total or partial,
eviction from the Premises. Landlord reserves the right to stop any service or
utility system, when necessary by reason of accident or emergency, or until
necessary repairs have been completed; provided, however, that in each instance
of stoppage, Landlord shall give Tenant such notice as is practicable under the
circumstances of the expected duration of such stoppage and will exercise
commercially reasonable diligence to eliminate the cause thereof. Except in case
of emergency repairs Landlord will give Tenant reasonable advance notice of any
contemplated stoppage and will use reasonable efforts to avoid unnecessary
inconvenience to Tenant by reason thereof.
ARTICLE VI
INSURANCE; CASUALTY; TAKING
     6.1 Insurance.
          6.1.1 Coverage. Tenant shall purchase and maintain insurance during
the entire Term of the Lease for the benefit of the Tenant and Landlord (as
their interests may appear) with terms and coverages reasonably satisfactory to
Landlord, and with insurers having a minimum A.M. Best rating of A-/VIII, and
with such increases in limits as Landlord may from time to time reasonably
request, but initially Tenant shall maintain the following coverages in the
following amounts:
               (a) Commercial General Liability Insurance naming Landlord,
Landlord’s management, leasing and development agents, Great Point Investors LLC
and Landlord’s mortgagee(s) from time to time as additional insureds, with
coverage for premises/operations, personal injury, products/completed operations
and contractual liability with combined single limits of liability of not less
$1,000,000 for bodily injury and property damage per occurrence; $2,000,000 in
the aggregate and $5,000,000 as umbrella coverage.
               (b) Property Insurance covering property damage and business
interruption for not less than one year. Covered property shall include all
tenant improvements in the Premises, office furniture, trade fixtures, office
equipment, merchandise and all other items of Tenant’s property on the Premises.
Such insurance shall, with respect to any tenant improvements, name Landlord and
Landlord’s mortgagee(s) from time to time as additional loss payees as their
interests may appear. Such insurance shall be written on an “all risk” of
physical loss or damage basis including but not limited to the perils of fire,
extended coverage, windstorm, vandalism, malicious mischief, sprinkler leakage,
flood and earthquake, for the full replacement cost value of the covered items
and in amounts that meet any co-insurance clause of the policies of insurance
with a deductible amount not to exceed $10,000.

16



--------------------------------------------------------------------------------



 



               (c) Workers’ Compensation Insurance with statutory benefits and
Employers’ Liability Insurance with the following amounts: Each Accident -
$500,000; Disease - Policy Limit - $500,000; Disease - Each Employee - $500,000
or as otherwise required by law.
     Tenant shall, prior to the commencement of the Lease Term and on each
anniversary of the Lease Commencement Date and/or renewal date thereof, furnish
to Landlord certificate(s) evidencing such coverage, which certificate(s) shall
state that such insurance coverage may not be changed or canceled without at
least thirty (30) days’ prior written notice to Landlord and Tenant. The
insurance maintained by Tenant shall be deemed to be primary insurance, and any
insurance maintained by Landlord shall be deemed secondary thereto.
               (d) Landlord’s Coverage. Landlord shall purchase and maintain in
effect all-risk insurance covering loss or damage to the Building in the amount
of its replacement value with such endorsements and deductibles as Landlord
shall reasonably determine from time to time. Landlord shall have the right to
obtain flood, earthquake, environmental and such other insurance as Landlord
shall reasonably determine from time to time or shall be required by any lender
holding a security interest in the Property. Landlord shall not obtain insurance
for Tenant’s trade fixtures, equipment or building improvements. Landlord shall
purchase and maintain commercial general liability insurance with coverage for
premises operations, personal injury, products/completed operations and
contractual liability with combined single limits of liability of not less than
$1,000,000 for bodily injury and property damage per occurrence; $2,000,000 in
the aggregate and $5,000,000 as umbrella coverage. During the Term, Landlord
shall also maintain a rental income insurance policy, with loss payable to
Landlord, in an amount equal to one year’s Fixed Rent plus estimated real
property taxes and operating expenses. Any policy obtained by Landlord shall not
be contributory, shall not provide primary insurance and shall be excess over
any insurance maintained by Tenant.
          6.1.2 Avoid Action Increasing Rates. Tenant shall comply with all
applicable laws and ordinances, all orders and decrees of court and all
requirements of other governmental authorities, and shall not, directly or
indirectly, make any use of the Premises which may thereby be prohibited or be
dangerous to person or property or which may jeopardize any insurance coverage
or may increase the cost of insurance or require additional insurance coverage.
If Tenant fails to comply with the provisions of this Section 6.1.2 and (i) any
insurance coverage is jeopardized and Tenant fails to correct such dangerous or
prohibited use following ten (10) days’ notice or (ii) insurance premiums are
increased and Tenant fails, following ten (10) days’ notice, to pay the amount
of such increase or cease such use, then in each event such failure shall
constitute an Event of Default by Tenant hereunder, without any further notice
or cure right, and Landlord shall have all of its remedies as set forth in the
Lease.
          6.1.3 Waiver of Subrogation. Landlord and Tenant each hereby waive any
and every claim for recovery from the other for any and all loss of or damage to
the Building or Premises or to the contents thereof, which loss or damage is
covered by valid and collectible property insurance policies. Landlord waives
any and every claim against Tenant for any and all loss of or damage to the
Building or the Premises or contents thereof, which would have been covered had
the insurance policies required to be maintained by Landlord by this Lease been
in force, to the extent that such loss or damage would have been recoverable
under such insurance policies. Tenant waives any and every claim against
Landlord for any and all loss of, or damage to, the Building or Premises or the
contents thereof, which would have been covered had the insurance policies
required to be maintained by Tenant under this Lease been in force, to the
extent that such loss or damage would have been recoverable under such insurance
policies. Inasmuch as this mutual waiver will preclude the assignment of any
such claim by subrogation (or otherwise) to an insurance company (or any other
person), Landlord and Tenant each agree to give to each insurance company which
has issued, or in the future may issue, to it policies of property insurance,
written notice of the terms of this

17



--------------------------------------------------------------------------------



 



mutual waiver, and to have said insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverage by reason of
said waiver.
     6.2 Fire or Casualty. If the Premises or the Building (including machinery
or equipment used in its operation) shall be damaged by fire or other casualty
and if such damage does not cause a termination of this Lease as described in
the following sentences, then Landlord shall repair and restore the damage with
reasonable promptness, subject to reasonable delays for insurance adjustments
and delays caused by matters beyond Landlord’s reasonable control, but Landlord
shall not be obligated to expend for repairing or restoring the damage an amount
in excess of the proceeds of insurance recovered with respect to the damage. If
in Landlord’s estimate the Premises cannot be restored within two hundred
seventy (270) days from the date of such fire or casualty (or within one hundred
twenty (120) days if the fire occurs during the last Lease Year), then Landlord
shall give notice to Tenant of such estimate within ninety (90) days after such
fire or casualty. Tenant may elect in writing thirty (30) days following the
date of such notice from Landlord, time being of the essence, to terminate this
Lease effective as of the date of Tenant’s notice. If any such damage
(i) renders 25% of the Building untenantable or (ii) renders general Building
systems inoperable and such systems cannot be repaired in Landlord’s reasonable
estimate within two hundred seventy (270) days from the date of such damage or
(iii) occurs within the last Lease Year and will take more than sixty (60) days
to repair, Landlord shall have the right to terminate this Lease as of the date
of such damage upon written notice given to the Tenant at any time within ninety
(90) days after the date of such damage. Landlord shall have no liability to
Tenant, and Tenant shall not be entitled to terminate this Lease, by virtue of
any delays in completion of such repairs and restoration unless said repairs and
restoration are not completed within three hundred sixty-five (365) days from
the date of the underlying damage. Annual Fixed Rent and additional rent,
however, shall abate on those portions of the Premises as are, from time to
time, untenantable and, in fact, unoccupied by Tenant as a result of such
damage.
          Notwithstanding anything to the contrary herein set forth, Landlord
shall have no duty pursuant to this Section 6.2 to repair or restore any portion
of any alterations, additions, installation or improvements in the Premises or
the decoration thereto except to the extent that the proceeds of the insurance
carried by Tenant are timely received by Landlord. If Tenant desires any other
additional repairs or restoration, and if Landlord consents thereto, it shall be
done at Tenant’s sole cost and expense subject to all of the applicable
provisions of the Lease. Tenant acknowledges that Landlord shall be entitled to
the full proceeds of any insurance coverage whether carried by Landlord or
Tenant, for damage to any alterations, addition, installation, improvements or
decorations which would become the Landlord’s property upon the termination of
the Lease.
     6.3 Waiver of Claim. Landlord and its partners, members, affiliates,
officers, agents, servants and employees shall not be liable for any damage
either to person, property or business resulting from the loss of the use
thereof sustained by Tenant or by other persons due to the Building or any part
thereof or any appurtenances thereto becoming out of repair, or due to the
happening of any accident or event in or about the Building, including the
Premises, or due to any act or neglect of any tenant or occupant of the Building
or of any other person, unless and then only to the extent caused by the
negligence or willful misconduct of Landlord or its agents, employees or
contractors. This provision shall apply particularly, but not exclusively, to
damage caused by gas, electricity, snow, ice, frost, steam, sewage, sewer gas or
odors, fire, water or by the bursting or leaking of pipes, faucets, sprinklers,
plumbing fixtures and windows, and except as provided above, shall apply without
distinction as to the person whose act or neglect was responsible for the damage
and shall apply whether the damage was due to any of the causes specifically
enumerated above or to some other cause of an entirely different kind. Tenant
further agrees that all personal property upon the Premises, or upon loading
docks, recovering and holding areas, or freight elevators of the Building, shall
be at the risk of Tenant only, and that Landlord shall not be liable for any
loss or damage thereto or theft thereof. The provisions of this Article VI shall
survive the expiration or earlier termination of this Lease.

18



--------------------------------------------------------------------------------



 



     6.4 Nonwaiver. No waiver of any provisions of this Lease shall be implied
by any failure of Landlord to enforce any remedy on account of the violation of
such provisions, even if such violation is continued or repeated subsequently,
and no express waiver shall affect any provision other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated. No receipt for monies by Landlord from Tenant after the termination of
this Lease shall in any way alter the length of the Lease Term or of Tenant’s
right to possession hereunder or after the finding of any notice shall
reinstate, continue or extend the Lease Term or affect any notice given Tenant
prior to the receipt of such monies, it being agreed that after the service of
notice or the commencement of a suit or after final judgment for possession of
the Premises, Landlord may receive and collect any Annual Fixed Rent and
Additional Rent due, and the payment of said Annual Fixed Rent and Additional
Rent shall not waive or affect said notice, suit or judgment.
     6.5 Condemnation. If the Land or the Building (or any portion of the
Building, the loss of which would require reconfiguration or restoration of the
Building which Landlord reasonably estimates will cost in excess of 25% of the
current replacement cost of the Building) shall be taken or condemned by any
competent authority for any public or quasi-public use or purpose, Landlord
shall have the right, exercisable at its sole direction, to cancel the Lease
upon not less than sixty (60) days’ notice prior to the date of cancellation
designated in the notice. No money or other consideration shall be payable by
Landlord to Tenant for the right of cancellation and Tenant shall have no right
to share in the condemnation award or in any judgment for damages caused by such
taking or condemnation.
     If any such taking (i) renders 25% of the Building untenantable,
(ii) renders any material portion of the Premises untenantable, or (iii) renders
general Building systems inoperable and such systems cannot be repaired in
Landlord’s reasonable estimate within three hundred sixty-five (365) days from
the date of such taking or (iii) occurs within the last two (2) Lease Years,
both Tenant and Landlord shall have the right to terminate this Lease as of the
date of such taking upon written notice given to the other party at any time
within sixty (60) days after the date such taking becomes effective. Landlord
shall have no liability to Tenant, and Tenant shall not be entitled to terminate
this Lease, by virtue of any delays in completion of repairs or restoration
following a taking. Annual Fixed Rent and additional rent, however, shall abate
on those portions of the Premises as are, from time to time, untenantable and,
in fact, unoccupied by Tenant as a result of such taking.
ARTICLE VII
DEFAULT
     7.1 Events of Default. (a) If Tenant fails to pay any installment of Annual
Fixed Rent or additional rent or other sum or charge hereunder within five
(5) days of the date due hereunder, or (b) if more than two notices of default
are given in any rolling twelve month period, or (c) if any assignment shall be
made by Tenant (or any assignee, sublessee or guarantor of Tenant) for the
benefit of creditors, or (d) if Tenant’s leasehold interest shall be taken on
execution or by other process of law, or (e) if a petition is filed by Tenant
(or any assignee, sublessee or guarantor of Tenant) for adjudication as a
bankrupt, or for reorganization or an arrangement under any provision of any
bankruptcy or reorganization act then in force and effect, or (f) if an
involuntary petition under the provisions of any bankruptcy act is filed against
Tenant (or any assignee, sublessee or guarantor of Tenant) and such involuntary
petition is not dismissed within thirty (30) days thereafter, or (g) if Tenant
(or any assignee, sublessee or guarantor of Tenant) shall be declared bankrupt
or insolvent according to law, or (h) if a receiver, trustee or assignee shall
be petitioned for and not contested by Tenant for the whole or any part of
Tenant’s (or such assignee’s, sublessee’s or guarantor’s) property, or if a
receiver, trustee or assignee shall be appointed over Tenant’s (or such other
person’s) objection and not be removed within thirty (30) days thereafter, or
(i) if any representation or warranty made by Tenant shall be untrue in any
material respect when made, or (j) if Tenant fails to perform

19



--------------------------------------------------------------------------------



 



any other covenant, agreement or condition hereunder and such default continues
for thirty (30) days after written notice (provided, however, that such thirty
(30) day period shall be reasonably extended in the case of such non-monetary
default if the matter complained of can be cured, but the cure cannot be
completed within such period and Tenant begins promptly to cure within such
period and thereafter diligently completes the cure within ninety (90) days of
the initial default; if such matters cannot be cured, then there shall be no
cure period), then, and in any such case, Landlord and its agents and employees
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach, immediately or at any time thereafter, without demand or
notice and with or without process of law, enter into and upon the Premises or
any part thereof in the name of the whole, or mail or deliver a notice of
termination of the Term addressed to Tenant at the Premises or at any other
address herein provided, and thereby terminate this Lease and repossess the same
as of Landlord’s former estate. Upon such entry or mailing or delivery, as the
case may be, the Term shall terminate, all executory rights of Tenant and all
obligations of Landlord under this Lease shall immediately cease, and Landlord
may expel Tenant and all persons claiming by, through or under Tenant and remove
its and their effects (forcibly if necessary) without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenants; and Tenant hereby
waives all statutory and equitable rights to its leasehold (including without
limitation rights in the nature of further cure or of redemption, if any).
Landlord may, without notice, store Tenant’s effects (and those of any person
claiming by, through or under Tenant) at the expense and risk of Tenant and, if
Landlord so elects, may sell such effects at public auction or auctions or at
private sale or sales after seven (7) days notice to Tenant (which notice Tenant
agrees is reasonable) and apply the net proceeds to the payment of all sums due
to Landlord from Tenant, if any, and pay over the balance, if any, to Tenant. If
any payment of Annual Fixed Rent, additional rent, or other payment due from
Tenant to Landlord is not paid when due, then Landlord may, at its option, in
addition to all other remedies hereunder, impose a late charge on Tenant equal
to 3% of the amount in question, which late charge will be due upon demand as
additional rent.
     7.2 Remedies for Default.
          7.2.1 Reletting Expenses Damages. If this Lease is terminated for
default, then Tenant covenants, as an additional cumulative obligation after
such termination, to pay all of Landlord’s reasonable costs and expenses related
thereto or in collecting amounts due hereunder, including attorneys’ fees, and
all of Landlord’s reasonable expenses in connection with reletting, including
without limitation, tenant inducements, brokerage commissions, fees for legal
services, expenses of preparing the Premises for reletting and the like
(“Reletting Expenses”). It is agreed by Tenant that Landlord may (i) relet the
Premises or any part or parts thereof for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the Term, and may grant such tenant
inducements as Landlord in its sole judgment considers advisable, and (ii) make
such alterations, repairs and decorations in the Premises as Landlord in its
sole discretion considers advisable, and no action of Landlord in accordance
with the foregoing nor any failure to relet or to collect rent under any
reletting shall operate or be construed to release or reduce Tenant’s liability.
Any obligation to relet the Premises imposed upon Landlord by law shall be
subject to Landlord’s reasonable objectives of developing its property in a
harmonious manner with appropriate mixes of tenants, uses, floor areas, terms,
etc. Landlord’s Reletting Expenses together with all sums otherwise provided for
in this Lease, whether incurred prior to or after such termination, shall be due
and payable immediately from time to time upon notice from Landlord. Landlord
shall use commercially reasonable efforts to mitigate its damages.
          7.2.2 Termination Damages. If this Lease is terminated for default,
then unless and until Landlord elects lump sum liquidated damages described in
Section 7.2.3 below Tenant covenants, as an additional cumulative obligation
after any such termination, to pay punctually to Landlord all the sums and
perform all the obligations which Tenant covenants in this Lease to pay and to
perform in the same manner and to the same extent and at the same time as if
this Lease had not been terminated. In calculating the

20



--------------------------------------------------------------------------------



 



amounts to be paid by Tenant pursuant to the preceding sentence Tenant shall be
credited with the net proceeds of any rent then actually received by Landlord
from a reletting of the Premises after deducting all sums provided for in this
Lease to be paid by Tenant and not then paid.
          7.2.3 Lump Sum Liquidated Damages. If this Lease is terminated for
default, then Tenant covenants, as an additional cumulative obligation after
termination, to pay forthwith to Landlord at Landlord’s election made by written
notice to Tenant at any time after termination, as liquidated damages a single
lump sum payment equal to the sum of (i) all sums provided for in this Lease to
be paid by Tenant and not then paid at the time of such election, plus either
(ii) the excess of all of the rent reserved for the residue of the Term (with
additional rent on account of Landlord’s Taxes and Operating Expenses deemed to
increase 10% in each year on a compounding basis) over all of the rent actually
received (or which rent Tenant shows by clear and convincing evidence will be
received), on account of the Premises during such period, which rent from
reletting shall be reduced by reasonable projections of vacancies and by
Landlord’s Reletting Expenses described above to the extent not theretofore paid
to Landlord, or (iii) an amount equal to the sum of all of the rent and other
sums due hereunder and payable with respect to the twelve (12)-month period next
following the date of termination.
     7.3 Remedies Cumulative. Any and all rights and remedies Landlord may have
under this Lease, and at law and equity, shall be cumulative and shall not be
deemed inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time insofar as permitted by law. Nothing
contained in this Lease shall, however, limit or prejudice the right of Landlord
to prove and obtain in proceedings for bankruptcy or insolvency by reason of the
termination or rejection of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when and governing the
proceedings in which the damages are to be proved, whether such amount be
greater, equal to, or less than the amount of the loss or damages referred to in
the preceding Section.
     7.4 Effect of Waivers of Default. Any consent or permission by Landlord to
any act or omission which otherwise would be a breach of any covenant or
condition, or any waiver by Landlord of the breach of any covenant or condition,
shall not in any way be held or construed to operate so as to impair the
continuing obligation of such covenant or condition, or otherwise operate to
permit other similar acts or omissions. No breach shall be deemed to have been
waived unless and until such waiver be in writing and signed by Landlord. The
failure of Landlord to seek redress for violation of or insist upon the strict
performance of any covenant or condition of this Lease, or the receipt by
Landlord of rent with knowledge of any violation, shall not be deemed a consent
to or waiver of such violation, nor shall it prevent a subsequent act, which
would otherwise constitute a violation, from in fact being a violation.
     7.5 No Accord and Satisfaction; No Surrender. No acceptance by Landlord of
a lesser sum than the Annual Fixed Rent, additional rent or any other sum or
charge then due shall be deemed to be other than on account of the earliest
installment of such rent, sum or charge due; nor shall any endorsement or
statement on any check or in any letter accompanying any check or payment be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other right or remedy available to it. The delivery of keys (or
any similar act) to Landlord or any agent or employee of Landlord shall not
operate as a termination of this Lease or an acceptance of a surrender of the
Premises, which may occur only upon Landlord’s written acknowledgement of same.
     7.6 Waiver of Jury. Landlord and Tenant hereby waive trial by jury in any
summary proceeding in any emergency or other statutory remedy, or in any action
based, in whole or in part, on non-payment of rent or other default under this
Lease; and Tenant further agrees that it shall not interpose any counterclaim or
set-off in any such proceeding.

21



--------------------------------------------------------------------------------



 



     7.7 Landlord’s Curing and Enforcement. If Tenant shall neglect or fail to
perform or observe any covenant or condition of this Lease and shall not cure
such default within the applicable cure period, Landlord may, at its option,
without waiving any claim for breach, at any time thereafter cure such default
for the account of Tenant, and any amount paid or any liability incurred by
Landlord in so doing shall be deemed paid or incurred for the account of Tenant,
and Tenant shall reimburse Landlord therefor, together with an administrative
charge of ten per cent (10%) of the amount thereof, on demand as additional
rent; and Tenant shall further indemnify and save Landlord harmless in the
manner elsewhere provided in this Lease in connection with all of Landlord’s
actions in effecting any such cure. Notwithstanding any other provision herein
concerning cure periods, Landlord may cure any default for the account of Tenant
after such notice to Tenant, if any, as is reasonable under the circumstances
(including telephone notice) if the curing of such default prior to the
expiration of the applicable cure period is reasonably necessary to prevent
likely damage to the Premises or other improvements or possible injury to
persons, or to protect Landlord’s interest in its property or the Premises.
Tenant shall pay to Landlord on demand as additional rent all of the costs and
expenses of Landlord, including such administrative charge and reasonable
attorneys’ fees, incurred in enforcing any covenant or condition of this Lease.
Without limiting any of its other rights or remedies, any sum due hereunder
shall, in addition, bear interest from the date due at the greater of (i) one
and one-half percent (11/2%) for each month (or ratable portion thereof) the
same remains unpaid, or (ii) three percent (3%) per annum (or ratable portion
thereof) above the so-called base or prime lending rate charged by Bank of
America from time to time on 90 day loans to its most credit-worthy borrowers;
provided that interest shall never exceed the maximum rate permitted under
applicable law.
     In the event Tenant breaches any covenant or fails to observe any condition
set forth in Article VII with respect to the insurance required to be maintained
by Tenant, then without limiting any other right or remedy, and notwithstanding
any other provision herein concerning notice and cure of defaults, Landlord may
immediately and without notice to Tenant obtain such insurance, and Tenant shall
pay the cost thereof and Landlord’s expenses related thereto upon demand as
additional rent.
     7.8 Landlord’s Default. In no event shall Landlord be in default unless
notice thereof has been given to Landlord (and all mortgagees of which Tenant
has notice) and Landlord (or any such mortgagee at its sole discretion) fails to
perform within thirty (30) days (provided, however, that such thirty (30) day
period shall be reasonably extended if such performance begins within such
period and thereafter is diligently pursued, or if such mortgagee notifies
Tenant within such period that it intends to cure on behalf of Landlord and
thereafter begins and diligently pursues curing with reasonable promptness).
     7.9 Prevailing Parties. In the event of any litigation between Landlord and
Tenant, the unsuccessful party as determined by a court of competent
jurisdiction shall reimburse the successful party for all reasonable legal fees
and expenses incurred by the successful party in prosecuting or defending any
such action.
     7.10 Security Deposit. Upon execution of this Lease, Tenant shall deposit
the Security Deposit with Landlord as security for the performance of Tenant’s
obligations under this Lease. Upon the occurrence of a Default, Landlord may use
all or any part of the Security Deposit for the payment of any Rent or for the
payment of any amount which Landlord may pay or become obligated to pay by
reason of such Default, or to compensate Landlord for any loss or damage which
Landlord may suffer by reason of such Default. If any portion of the Security
Deposit is used, Tenant shall within five (5) business days after written demand
therefor restore the Security Deposit to its original amount. Landlord shall not
be required to keep the Security Deposit separate from its general funds, and
Tenant shall not be entitled to interest on the Security Deposit. In no event
shall the Security Deposit be considered an advanced payment of Rent, and in no
event shall Tenant be entitled to use the Security Deposit for the payment of
Rent. If no default by Tenant exists hereunder, the Security Deposit or any
balance thereof shall be returned to Tenant within sixty (60) days after the
expiration of the Term and vacation of the Premises by Tenant. Landlord shall
have the

22



--------------------------------------------------------------------------------



 



right to transfer the Security Deposit to any purchaser of the Building. Upon
such transfer, Tenant shall look solely to such purchaser for return of the
Security Deposit; and Landlord shall be relieved of any liability with respect
to the Security Deposit.
     If the Security Deposit is in the form of an unconditional, irrevocable
letter of credit, such letter of credit shall be issued by a financial
institution acceptable to Landlord and in the form of Appendix D. The letter of
credit shall be renewed by Tenant at least thirty (30) days prior to expiration
and shall remain in effect until sixty (60) days after the scheduled end of the
Term.
          On each anniversary of the Lease Commencement Date, and provided that
at such time no Event of Default exists, and no state of facts, which, with
notice or the passage of time, or both, would constitute and Event of Default
exists, the amount of the Security Deposit may be reduced by $100,000, provided,
however, it shall never be reduced below $100,000. Notwithstanding the
foregoing, if Tenant reports four (4) continuous quarters of positive Income
Before Taxes, Tenant shall be entitled to reduce the amount of the Security
Deposit to fifty percent (50%) of its then current amount; provided, however, if
Tenant elects such reduction of the Security Deposit, the future annual
reduction shall be only $50,000 on each subsequent anniversary of the Lease
Commencement Date and the Security Deposit shall never be reduced below
$100,000.
ARTICLE VIII
MISCELLANEOUS PROVISIONS
     8.1 Notice from One Party to the Other. All notices required or permitted
hereunder shall be in writing and shall be deemed duly served if mailed by
certified mail, postage prepaid, by recognized overnight courier, or by
facsimile transmission which provides confirmation of receipt, addressed, if to
Tenant, at the Original Address of Tenant or such other address as Tenant shall
have last designated by notice in writing to Landlord and, if to Landlord, at
the Original Address of Landlord or such other address as Landlord shall have
last designated by notice in writing to Tenant. If requested, Tenant shall send
copies of all such notices in like manner to Landlord’s mortgagees and any other
persons having an interest in the Premises and designated by Landlord. Any
notice so addressed shall be deemed duly served on the second business day
following the day of mailing if so mailed by registered or certified mail,
return receipt requested, whether or not accepted, on the following business day
if sent by recognized overnight courier, whether or not accepted, and on the day
of receipt if received on or before 5 p.m. in the time zone of the recipient, if
sent by facsimile.
     8.2 Quiet Enjoyment. Landlord agrees that upon Tenant’s paying all rent and
performing and observing all covenants, conditions and other provisions on its
part to be performed and observed, Tenant may peaceably and quietly have, hold
and enjoy the Premises during the Term without disturbance by Landlord or anyone
claiming by, through or under it, subject always to the terms of this Lease,
provisions of law, and rights or interests of record to which this Lease may be
or become subject and subordinate.
     8.3 Limitation of Landlord’s Liability. Landlord shall be liable only for
breaches of Landlord’s obligations occurring while Landlord is owner of the fee
of which the Premises are a part (provided, however, that if Landlord shall ever
sell and lease-back such fee, or the ground thereof or the improvements thereon,
then “fee” shall, in such event, be deemed to mean Landlord’s leasehold
interest). Tenant (and all persons claiming by, through or under Tenant) agrees
to look solely to Landlord’s interest from time to time in the fee of which the
Premises are a part for satisfaction of any claim or recovery of any judgment
from Landlord; it being agreed that neither Landlord nor any trustee,
beneficiary, partner, member, manager, shareholder, agent or employee of
Landlord shall ever be personally or individually liable for any claim or
judgment, or otherwise, to Tenant (or such persons). In no event shall Landlord
ever be liable to Tenant (or

23



--------------------------------------------------------------------------------



 



such persons) for indirect or consequential damages, nor shall Landlord ever be
answerable or liable in any equitable judicial proceeding or order beyond the
extent of its interest in the fee of which the Premises are a part.
     8.4 Applicable Law and Construction. This Lease may be executed in
counterpart copies and shall be governed by and construed as a sealed instrument
in accordance with the laws of The Commonwealth of Massachusetts. If any
provision shall to any extent be invalid, the remainder of this Lease shall not
be affected. Other than contemporaneous instruments executed and delivered of
even date, if any, this Lease contains all of the agreements between Landlord
and Tenant with respect to the Premises and supersedes all prior dealings
between them with respect thereto. There are no oral agreements between Landlord
and Tenant affecting this Lease. This Lease may be amended only by an instrument
in writing executed by Landlord and Tenant. The enumeration of specific examples
of a general provision shall not be construed as a limitation of the general
provision. Unless a party’s approval or consent is required by its terms not to
be unreasonably withheld, such approval or consent may be withheld in the
party’s sole discretion. If Tenant is granted any extension or other option, to
be effective the exercise (and notice thereof) shall be unconditional, time
always being of the essence to any options; and if Tenant purports to condition
the exercise of any option or vary its terms in any manner, then the option
granted will automatically and immediately become null and void and the
purported exercise will be ineffective. This Lease and all consents, notices and
other related instruments may be reproduced by any party by photographic,
microfilm, microfiche or other reproduction process and the originals thereof
may be destroyed; and each party agrees that reproductions will be admissible in
evidence to the same extent as the original itself in and judicial or
administrative proceeding (whether or not the original is in existence and
whether or not reproduction was made in the regular course of business), and
further reproduction will likewise be admissible. The titles of the several
Articles and Sections are for convenience only, and shall not be considered a
part hereof. The submission of a form of this Lease or any summary of its terms
shall not constitute an offer by Landlord to Tenant; but a leasehold shall only
be created and the parties bound when this Lease is executed and delivered by
both Landlord and Tenant.
     8.5 Successors and Assigns. Except as herein provided otherwise, the
agreements and conditions in this Lease contained on the part of Landlord to be
performed and observed shall be binding upon Landlord and its legal
representatives, successors and assigns, and shall inure to the benefit of
Tenant and its legal representatives, successors and assigns; and the agreements
and conditions on the part of Tenant to be performed and observed shall be
binding upon Tenant (and any guarantor of Tenant) and Tenant’s legal
representatives, successors and assigns and shall inure to the benefit of
Landlord and its legal representatives, successors and assigns.
     8.6 Relationship of the Parties. Nothing herein shall be construed as
creating the relationship between Landlord and Tenant of principal and agent, or
of partners or joint venturers; it being understood and agreed that neither the
manner of fixing rent, nor any other provision of this Lease, nor any act of the
parties, shall ever be deemed to create any relationship between them other than
the relationship of landlord and tenant.
     8.7 Estoppel Certificate. Within ten (10) days of either party’s request,
Landlord and Tenant agree, in favor of the other, to execute, acknowledge and
deliver a statement in writing certifying that this Lease is unmodified and in
full force and effect (or, if there have been any modifications that the same is
in full force and effect as modified and stating the modifications), and the
amount and dates to which the Annual Fixed Rent (and additional rent and all
other charges) have been paid and any other information reasonably requested by
the requesting party or Landlord’s mortgagee. Both parties intend and agree that
any such statement may be relied upon by any prospective purchaser, mortgagee,
or other person to whom the same is delivered. Tenant acknowledges that prompt
execution and delivery of such statements, and all

24



--------------------------------------------------------------------------------



 



instruments referred to in Article X, constitute essential requirements of any
financings or sales by Landlord.
     8.8 Notice of Lease. Tenant may record, at its sole cost and expense, a
notice of this Lease in form reasonably acceptable to Landlord.
     8.9 Construction on Adjacent Premises. Landlord shall have the right, in
connection with any development within or adjacent to the Building, to grant
easements through the Building for access and egress to and from such
development and for the installation, maintenance, repair, replacement or
relocation of utilities serving such development and/or the Premises and for the
installation, removal, maintenance, repair and replacement of windows and
walkways related to such development. Such right shall include the right to
grant such easements through the Premises, provided that installations,
replacements or relocations of utilities in the Premises shall be placed above
ceiling surfaces, below floor surfaces or within perimeter walls. This Lease
shall be subject and subordinate to any easements so granted. Landlord and its
agents, employees, licensees and contractors shall also have the right during
any construction period for any such development to enter the Premises to
undertake work pursuant to any easement granted pursuant to the above paragraph;
to shore up the foundations and/or walls of the Premises and Building; to erect
scaffolding and protective barricades around the Premises or in other locations
within or adjacent to the Building; and to do any other act necessary for the
safety of the Premises or Building or the expeditious completion of such
construction. Landlord shall not be liable to Tenant for any compensation or
reduction of rent by reason of inconvenience or annoyance or for loss of
business resulting from any act by Landlord pursuant to this Section. Landlord
shall not unreasonably interfere with the conduct of Tenant’s business and shall
minimize the extent and duration of any inconvenience, annoyance or disturbance
to Tenant resulting from any work pursuant to this Section in or about the
Premises or Building, consistent with accepted construction practice. It is not
intended that the exercise of such rights will result in any substantial
permanent reduction in the floor area of the Premises, but if any act by
Landlord pursuant to this Section results in a permanent reduction in the floor
area of the Premises, Tenant shall be entitled to a proportional abatement of
Annual Fixed Rent and additional rent. In no event shall any work performed by
Landlord diminish or make less convenient Tenant’s parking rights hereunder.
     8.10 Tenant As Business Entity. If Tenant is a business entity, then the
person or persons executing this Lease on behalf of Tenant jointly and severally
warrant and represent that (a) Tenant is duly organized, validly existing and in
good standing under the laws of the jurisdiction in which such entity was
organized; (b) Tenant has the authority to own its property and to carry on its
business as contemplated under this Lease; (c) Tenant is in compliance with all
laws and orders of public authorities applicable to Tenant; (d) Tenant has duly
executed and delivered this Lease; (e) the execution, delivery and performance
by Tenant of this Lease (i) are within the powers of Tenant, (ii) have been duly
authorized by all requisite action, (iii) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which Tenant is a party or by which it or any of its property is
bound, and (iv) will not result in the imposition of any lien or charge on any
of Tenant’s property, except by the provisions of this Lease; and (f) the Lease
is a valid and binding obligation of Tenant enforceable in accordance with its
terms. Simultaneously with the execution of the Lease, Tenant shall deliver to
Landlord a certified copy of a resolution of Tenant’s directors, manager, or
general partner authorizing the execution of this Lease or other evidence of
such authority reasonably acceptable to Landlord.
     8.11 Parking. During the Term, Tenant shall be permitted to use at no cost
to Tenant the number of Parking Spaces set forth in Section 1.1 in the parking
areas designated by Landlord for use by Building tenants, subject to such
reasonable terms, conditions and regulations as are from time to time applicable
to authorized users of such parking areas. Such parking spaces shall be
available for Tenant’s use on an unassigned, non-reserved basis.

25



--------------------------------------------------------------------------------



 



     8.12 Renewal Option. Provided no Event of Default exists, or any state of
facts, which, with notice or the passage of time, or both, would constitute an
Event of Default under this Lease, either at the time such option is exercised
or at the time the Renewal Period commences, Landlord grants Tenant the option
(the “Renewal Option”) to extend this Lease with respect to all of the Premises
for one (1) additional consecutive period of five (5) years (the “Renewal
Period”). The Renewal Option shall be exercised by Tenant delivering written
notice to Landlord at least twelve (12) months prior to the Expiration Date of
the initial Term.
     The Rent for the Renewal Period (the “Renewal Rental Rate”) shall be the
fair market rental rate, which shall be the rental rate then being charged by
landlords (including Landlord) in the market area in which the Premises is
located on new leases or on renewed leases to tenants of a similar credit
quality to Tenant for space of similar quality and size as the Premises, taking
into account all relevant factors, including without limitation, location, age,
extent and quality of the Premises, length of term, amenities of the Premises,
location, definition of net rentable area, and, if any, abatement provisions
reflecting free rent, improvement allowances, brokerage commissions and any
other concessions which would be granted by Landlord or a comparable landlord.
     Within thirty (30) days after Tenant’s exercise of the Renewal Option,
Landlord shall notify Tenant in writing of the proposed Renewal Rental Rate as
determined by the above formula. Tenant shall have ten (10) days from the
receipt of Landlord’s notice (the “Outside Agreement Date”) to either accept or
dispute Landlord’s determination of the Renewal Rental Rate or cancel the
exercise of the Renewal Option. In the event that Tenant disputes Landlord’s
determination, Tenant shall so notify Landlord and each party shall make a
separate determination of the Renewal Rental Rate which shall be submitted to
each other and to arbitration in accordance with the following procedure:
          (i) Landlord and Tenant shall each circulate its determination of the
Renewal Rental Rate and, within ten (10) business days of the Outside Agreement
Date, appoint one arbitrator who shall, by profession, be a current real estate
broker or appraiser of comparable properties in the 495 West submarket and who
has been active in such field over the last five (5) years (a “Qualified
Arbitrator”). The determination of the arbitrators shall be limited solely to
the issue of whether Landlord’s or Tenant’s submitted Renewal Rental Rate is the
closest to the actual Renewal Rental Rate as determined by the arbitrators.
          (ii) The two Qualified Arbitrators so appointed shall within five
(5) business days of the date of the appointment of the last appointed Qualified
Arbitrator agree upon and appoint a third Qualified Arbitrator.
          (iii) The three Qualified Arbitrators shall within fifteen (15) days
of the appointment of the third Qualified Arbitrator reach a decision as to
whether the parties shall use Landlord’s or Tenant’s submitted Renewal Rental
Rate, and shall notify Landlord and Tenant thereof. The decision of a majority
of the three Qualified Arbitrators shall be binding upon Landlord and Tenant.
          (iv) If either Landlord or Tenant fails to appoint a Qualified
Arbitrator within ten (10) business days after the Outside Agreement Date, the
Qualified Arbitrator appointed by one of them shall reach a decision, notify
Landlord and Tenant thereof, and such Qualified Arbitrator’s decision shall be
binding upon Landlord and Tenant.
          (v) If the two Qualified Arbitrators fail to agree upon and appoint a
third Qualified Arbitrator, or both parties fail to appoint a Qualified
Arbitrator, then the appointment of the third Qualified Arbitrator or any
Qualified Arbitrator shall be dismissed and the matter to be decided shall be
forthwith

26



--------------------------------------------------------------------------------



 



submitted to arbitration under the provisions of the American Arbitration
Association, but subject to the instructions set forth in this Section 8.12.
     Landlord and Tenant shall execute an amendment to this Lease within fifteen
(15) days after the determination of the Renewal Rental Rate, which amendment
shall set forth the extended Term and the Renewal Rental Rate. Except for the
change in the Rent, the Renewal Period shall be subject to all of the terms and
conditions of this Lease.
     Neither any option granted to Tenant in this Lease or in any collateral
instrument to renew or extend the Term, nor the exercise of any such option by
Tenant, shall prevent Landlord from exercising any option or right granted or
reserved to Landlord in this Lease or in any collateral instrument or that
Landlord may otherwise have, to terminate this Lease or any renewal or extension
of the Term either during the original Term or during the renewed or extended
term. Any renewal or extension right granted to Tenant shall be personal to
Tenant and may not be exercised by any assignee, subtenant or legal
representative of Tenant to which Landlord’s consent was required with respect
to the assignment, subletting or transfer thereto. Any termination of this Lease
shall serve to terminate any such renewal or extension of the Term, whether or
not Tenant shall have exercised any option to renew or extend the Term. No
option granted to Tenant to renew or extend the Term shall be deemed to give
Tenant any further option to renew or extend.
     8.13 Expansion Option. After the Lease Commencement Date, provided Tenant
is not in default under this Lease beyond any applicable grace or cure period
and that no event or condition exists which with notice or the expiration of any
grace period would constitute an Event of Default under this Lease at the time
the option may be exercised, and subject to those rights of other tenants of the
Property existing as of the date hereof and set forth on Schedule 8.13 attached
hereto, Landlord shall provide Tenant with a written notice (an “Availability
Notice”) of any space in the Building becoming available for re-lease during the
Term of this Lease (the “Expansion Space”).
     (i) Such Availability Notice shall include (1) the date on which Tenant may
occupy such Expansion Space, (2) the Annual Fixed Rent for the Expansion Space
(the “Expansion Space Rent”), which Expansion Space Rent shall be at a per
square foot rate which is equal to the market rate in effect for comparable
space in the area of the Property at that time, (3) the term for the Expansion
Space and (4) any other important terms upon which the Landlord is offering the
Expansion Space.
     (ii) In order to exercise its rights under this section, Tenant must give
Landlord written notice of its election to accept the offer set forth in the
Availability Notice (the “Acceptance Notice”) within ten (10) days (the
“Acceptance Period”) after receiving the Availability Notice. Notwithstanding
the foregoing, if Tenant does not agree that the proposed Expansion Space Rent
is the market rental rate in effect for comparable space in the area of the
Property at that time, Tenant shall notify Landlord in writing prior to the
expiration of the Acceptance Period and in such notice (1) shall appoint a
Qualified Arbitrator and (2) shall include the Qualified Arbitrator’s
determination of the Expansion Space Rent. Within three (3) business days of
receipt of the notice from Tenant, Landlord shall appoint a second Qualified
Arbitrator. Within three (3) business days of such appointment, the two
Qualified Arbitrators will appoint a third Qualified Arbitrator. Within three
(3) business days of the appointment of the third Qualified Arbitrator, the
three Qualified Arbitrators shall reach a decision as to whether the parties
shall use Landlord’s or Tenant’s submitted Expansion Space Rent, and shall
notify Landlord and Tenant of such determination. The decision of a majority of
the three Qualified Arbitrators shall be binding upon Landlord and Tenant.
     (iii) If Tenant timely accepts the Landlord’s offer in accordance with
subsection (ii), then Tenant’s leasing of the Expansion Space shall be under all
terms of this Lease other than as modified by the offer, except that (a) the
Annual Fixed Rent shall be as determined in accordance with the provisions
above, (b) the fraction used for Tenant’s Percentage Share shall be increased
proportionately to reflect the addition of

27



--------------------------------------------------------------------------------



 



the Expansion Space to the Premises, (c) if the term for the Expansion Space
would commence at a time when at least five (5) years remain on the Lease Term
for the initial Premises, the term for the Expansion Space shall be co-terminus
with the initial Premises, and (d) Tenant shall be permitted to use an
additional four (4) parking spaces for each 1,000 square feet of Expansion
Space. Furthermore, within fifteen (15) days after the delivery of the
Acceptance Notice, the parties shall execute a written amendment to this Lease
documenting the foregoing.
     (iv) If Tenant fails to timely deliver the Acceptance Notice or refuses in
writing the offer contained in the Availability Notice (other than the
determination of the Expansion Space Rent as provided for in subsection (ii)),
Landlord shall have the right to lease the Expansion Space to any third party
tenant. Tenant’s rights under this Section 8.13 with respect to any other
portion of the Expansion Space shall remain in full force and effect.
     8.14 Exterior Signage. Subject to the City of Marlborough sign and zoning
ordinance and other applicable laws, if any, Landlord grants Tenant the right to
exterior building signage in the event that Tenant (i) occupies more than fifty
percent (50%) of the Building, (ii) is the largest space user in the Building,
or (iii) more than one (1) exterior Building sign is allowed by applicable law.
Tenant’s exterior building signage size shall be the maximum sign permitted by
applicable law with two (2) tenants in the Building. If at any time during the
Lease Term, (a) Tenant does not occupy more than fifty percent (50%) of the
Building and (b) is not the largest space user in the Building and applicable
laws do not permit more than one exterior building sign, then Landlord may
revoke Tenant’s right to exterior building signage. Landlord may also revoke
Tenant’s right to exterior building signage if Tenant subleases more than fifty
percent (50%) of the Premises.
ARTICLE IX
BROKERS
     9.1 Brokers. Tenant and Landlord each represent and warrant to the other
that it has not dealt with any broker other than the Brokers identified in
Section 1.1, to whom Landlord shall pay a commission pursuant to a separate
written agreement, in connection with this Lease or the Premises and agrees to
indemnify and save the other party harmless from all loss, claim, damage, cost
or expense (including reasonable attorneys’ fees) arising from any breach of
this representation and warranty by such party. The warranty, representation and
indemnity in this Section 9.1 shall survive the expiration or any earlier
termination of this Lease.
ARTICLE X
LANDLORD’S FINANCING
     10.1 Subordination and Superiority of Lease. Tenant agrees that this Lease
and the rights of Tenant hereunder will be subject and subordinate to the
present or future lien of any mortgage (and at Landlord’s election, to the lien
of any subordinate mortgage or mortgages) and to the rights of any lessor under
any ground or improvements lease of the Premises (collectively referred to in
this Lease as a “mortgage” and the holder or lessor thereof from time to time as
a “mortgagee”), and to all advances and interest thereunder and all
modifications, renewals, extensions and consolidations thereof, and that Tenant
shall attorn to any such mortgagee succeeding to Landlord’s interest in the
Property by foreclosure, deed in lieu of foreclosure, or otherwise, promptly
after the giving of notice by such mortgagee requiring such attornment, subject
however, to the mortgagee agreeing in writing that Tenant shall not be disturbed
in its possession upon Tenant’s attornment to such mortgagee as Landlord and
performance of its Lease covenants (both of which conditions Tenant agrees with
all mortgagees to perform). Landlord shall use commercially

28



--------------------------------------------------------------------------------



 



reasonable efforts to cause the mortgagee of any mortgage to execute and deliver
to Tenant an agreement to such effect on such mortgagee’s standard form. Tenant
agrees that any mortgagee may at its option unilaterally elect to subordinate,
in whole or in part and by instrument in form and substance satisfactory to such
mortgagee alone, the lien of its mortgage (or the priority of its ground lease)
to some or all provisions of this Lease.
     Tenant agrees that this Lease shall survive the merger of estates of ground
(or improvements) lessor and lessee. Until a mortgagee (either superior or
subordinate to this Lease) forecloses Landlord’s equity of redemption (or
terminates in the case of a ground or improvements lease), no mortgagee shall be
liable for failure to perform any of Landlord’s obligations (and such mortgagee
shall thereafter be liable only after it succeeds to and holds Landlord’s
interest and then only as limited herein). Any mortgagee (or any other successor
to Landlord acquiring the Property by foreclosure, deed in lieu of foreclosure,
or otherwise) shall not be (i) liable for any previous act or omission of
Landlord under the Lease; (ii) subject to any credit, demand, claim,
counterclaim, offset or defense which theretofore accrued to Tenant against
Landlord; (iii) unless consented to by such mortgagee, bound by any previous
amendment or modification of the Lease or by any previous prepayment of more
than one month’s payment of Annual Fixed Rent or additional rent; (iv) required
to account for any security deposit of Tenant other than any security deposit
actually delivered to such mortgagee by Landlord; (v) bound by any obligation to
make any payment to Tenant or grant any credits, except for services, repairs,
maintenance and restoration provided for under the Lease to be performed by
Landlord after the date of such attornment; or (vi) responsible for any monies
owing by Landlord to Tenant. Tenant shall give notice of any alleged
non-performance on the part of Landlord to any mortgagee of which Tenant has
notice, simultaneously with the default notice delivered to Landlord; and Tenant
agrees that such mortgagee shall have a separate, consecutive reasonable cure
period of no less than 30 days (to be reasonably extended in the same manner
Landlord’s 30 day cure period is to be extended) following Landlord’s cure
period during which such mortgagee may, but need not, cure any non-performance
by Landlord. The agreements in this Lease with respect to the rights and powers
of a mortgagee constitute a continuing offer to any person which may be accepted
by taking a mortgage (or entering into a ground or improvements lease) of the
Premises.
     10.2 Rent Assignment. If from time to time Landlord assigns this Lease or
the rents payable hereunder to any person, whether such assignment is
conditional in nature or otherwise, such assignment shall not be deemed an
assumption by the assignee of any obligations of Landlord; but the assignee
shall be responsible only for non-performance of Landlord’s obligations which
occur after it succeeds to and only while it holds Landlord’s interest in the
Premises.
     10.3 Other Instruments. The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Article (and being otherwise commercially
reasonable) from time to time requested by Landlord or any mortgagee in
furtherance of the foregoing, and further agrees that its failure to do so
within ten (10) days after written demand shall be subject to the default
provisions of this Lease.
SIGNATURES FOLLOW ON NEXT PAGE

29



--------------------------------------------------------------------------------



 



     WITNESS the execution hereof under seal as of the date first set forth
above.

                  TENANT:   NETEZZA CORP., a Delaware corporation    
 
               
 
  By:   /s/ P.J. Scannell, Jr.                  
 
      Name:   P.J. Scannell, Jr.    
 
      Title:   SVP + CFO    
 
                LANDLORD:   NE WILLIAMS II, LLC,         a Delaware limited
liability company    
 
               
 
  By:   /s/ Joseph Versaggi                  
 
      Name:   Joseph Versaggi                      
 
      Title:   Vice President                      

30



--------------------------------------------------------------------------------



 



APPENDIX A
PREMISES PLAN
See attached plan.
[Floor Plan]

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
WORK LETTER
     THIS WORK LETTER AGREEMENT (“Work Letter”) is entered into as of the ___
day of ___, 2008 by and between NE WILLIAMS II, LLC (“Landlord”), and NETEZZA
CORP. (“Tenant”).
RECITALS
     A. Concurrently with the execution of this Work Letter, Landlord and Tenant
have entered into the Lease covering certain Premises more particularly
described in the Lease. All terms not defined herein have the same meanings as
set forth in the Lease.
     B. In order to induce Tenant to enter into the Lease and in consideration
of the mutual covenants hereinafter contained, Landlord and Tenant agree as
follows:
     1. LANDLORD’S WORK. As used in the Lease and this Work Letter Agreement,
the term “Landlord’s Work” means those items of general tenant improvement
construction shown on the Final Plans (described in Paragraph 4(b) below),
including, but not limited to, partitioning, doors, ceilings, floor coverings,
wall finishes (including paint and wall coverings), electrical (including
lighting, switching, telephones, outlets, etc.), plumbing, heating, ventilating
and air conditioning, fire protection, cabinets and other millwork and
distribution of Building services such as sprinkler and electrical service. All
Landlord’s Work and components thereof shall at all times be and remain the sole
property of Landlord.
     Landlord, at its sole cost and expense, shall (a) demise the Premises in
accordance with code and (b) deliver the roof and HVAC system for the Building
in good working order, which Landlord shall warrant for one year after the Lease
Commencement Date.
     2. CONSTRUCTION REPRESENTATIVES. Landlord appoints the following person(s)
as Landlord’s representative (“Landlord’s Representative”) to act for Landlord
in all matters covered by this Work Letter:

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

Tenant appoints the following person(s) as Tenant’s representative (“Tenant
Representative”) to act for Tenant in all matters covered by this Work Letter.

         
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

All communications with respect to the matters covered by this Work Letter are
to be made to Landlord’s Representative or Tenant’s Representative, as the case
may be, in writing, in compliance with the notice provisions of the Lease.
Either party may change its representative under this Work Letter at any time by
written notice to the other party in compliance with the notice provisions of
the Lease.
     3. DESIGN AND CONSTRUCTION. All Landlord’s Work shall be performed by
contractors selected and engaged by Landlord. Landlord’s contractor shall
competitively bid each trade to at least three (3) qualified subcontractors.
Tenant has engaged ID Group (the “Architect”) to design the interior space of
the Premises.

B-1



--------------------------------------------------------------------------------



 



     4. WORK SCHEDULE. Attached hereto as Schedule 1 is a schedule (the “Work
Schedule”) which sets forth the timetable for the planning and completion of the
installation of the Landlord’s Work. The Work Schedule has been approved by both
Landlord and Tenant.
     5. TENANT IMPROVEMENT PLANS.
     (a) Preparation of Final Plans. Attached hereto as Schedule 2 is a
preliminary floor plan and outline specification (“the “Preliminary Plans”),
which have been approved by both Landlord and Tenant. In accordance with the
Work Schedule and the Preliminary Plans, the Architect will prepare complete
architectural plans and complete, fully-engineered construction drawings and
specifications for all of Landlord’s Work, including mechanical, electrical,
plumbing and structural elements (collectively the “Final Plans”). The Final
Plans will show: (i) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (ii) all internal and external communications and
utility facilities which will require the installation of conduits or other
improvements from the base Building shell; and (iii) all other specifications
for Landlord’s Work. The Final Plans will be submitted to Landlord for
Landlord’s approval thereof which shall not be unreasonably withheld provided
that the Final Plans are substantially in accordance with the Preliminary Plans.
Landlord agrees to advise Tenant in writing of any disapproval of the Final
Plans within five (5) business days of receipt thereof. If Landlord does not
respond in writing within such five business day period, the Final Plans as
presented shall be deemed approved by Landlord. If Landlord in its reasonable
discretion does not approve the Final Plans, Tenant will then cause the
Architect to redesign the Final Plans incorporating the revisions reasonably
requested by Landlord so as to make the Final Plans substantially consistent
with the Preliminary Plans. Within ten (10) business days of Landlord’s approval
(or deemed approval) of the Final Plans, Landlord shall provide Tenant with a
written summary (the “Excess Cost Summary”) of the cost of the Landlord’s Work,
based on the Final Plans, that is in excess of the Tenant Improvement Allowance
(defined below) (“Excess Costs”). Tenant agrees to advise Landlord in writing of
any disapproval of the Excess Cost Summary, and the reasons therefor within five
(5) business days of receipt thereof. If Tenant fails to timely deliver to
Landlord Tenant’s written disapproval of the Excess Cost Summary, the Excess
Cost Summary shall be deemed approved by Tenant. If the revised Excess Cost
Summary is timely disapproved by Tenant pursuant to this paragraph, Tenant shall
provide to Landlord a written explanation of the reason(s) for such disapproval
concurrently with its disapproval, and the Excess Cost Summary, as appropriate,
shall be promptly revised and resubmitted to Tenant for approval. If Tenant
fails to provide a written explanation as and when required by this paragraph,
the Excess Cost Summary shall be deemed approved by Tenant. Tenant agrees to
approve in writing the revised Excess Cost Summary within five business days of
its receipt thereof. If Tenant fails to timely deliver to Landlord written
approval of the Excess Cost Summary, the Excess Cost Summary shall be deemed
approved by Tenant. Tenant’s approval of the Excess Cost Summary shall
constitute Tenant’s agreement to pay Landlord the Excess Costs.
     (b) Requirements of the Final Plans. The Final Plans will include locations
and complete dimensions, and Landlord’s Work, as shown on the Final Plans, will:
(i) be compatible with the Building shell and with the design, construction and
equipment of the Building; (ii) comply with all applicable laws, ordinances,
rules and regulations of all governmental authorities having jurisdiction, and
all applicable insurance regulations; and (iii) be of a nature and quality
consistent with the overall objectives of Landlord for the Building, as
determined by Landlord in its reasonable but subjective discretion.
     (c) Submittal of Final Plans. Once approved, the Architect will submit the
Final Plans to the appropriate governmental agencies for plan checking and the
issuance of a building permit. The Architect will make any changes to the Final
Plans which are requested by the applicable governmental authorities to obtain
the building permit. Any changes requested by governmental authorities will be
made only with the prior written approval of Landlord and Tenant, and only if
Tenant agrees to pay any excess costs resulting from the design and/or
construction of such requested changes (the “Additional Costs”). Landlord shall
revise the Excess Cost Summary by increasing the Excess Costs by the amount of
the Additional Costs resulting from plan modifications required by any
governmental authority. Tenant hereby acknowledges

B-2



--------------------------------------------------------------------------------



 



that any such changes will be subject to the terms of Section 6 below. Any
Additional Costs are to be paid by Tenant to Landlord within ten business days
after receipt by Tenant of an invoice for such Additional Costs from Landlord.
     6. PAYMENT FOR LANDLORD’S WORK.
     (a) Tenant Improvement Allowance and Excess Costs. Landlord shall pay for
Landlord’s Work up to a maximum of $22.50 per rentable square foot (the “Tenant
Improvement Allowance”). The Tenant Improvement Allowance shall only be used
for:
(i) Payment to the Architect for all usual design and architectural fees,
including, without limitation, all reasonable architectural and engineering
costs of preparing the Final Plans, including mechanical, electrical, plumbing
and structural drawings, and all other aspects necessary to complete the Final
Plans.
(ii) Payment of plan check, permit and license fees relating to construction of
Landlord’s Work.
(iii) Construction of Landlord’s Work, including, without limitation, the
following:
(A) Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;
(B) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work to be installed within the Premises;
(C) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories required for the completion of the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;
(D) Any additional tenant requirements including, but not limited to, air
quality control, special heating, ventilation and air conditioning, noise or
vibration control or other special systems;
(E) All fire and life safety control systems such as fire walls, sprinklers,
fire alarms, including piping and wiring, installed within the Premises;
(F) All plumbing, including fixtures and pipes, to be installed within the
Premises;
(G) Testing and inspection costs; and
(H) Contractor’s fees, including, but not limited to, any fees based on general
conditions.
(iv) All other out-of-pocket costs to be reasonably expended by Landlord in the
construction of Landlord’s Work. Landlord shall not be entitled to charge any
management, inspection, project management or other fee in connection with the
Landlord’s Work.
In addition to the Tenant Improvement Allowance, Landlord shall also provide to
Tenant an additional allowance (the “Additional TI Allowance”) of up to
$412,500.00 ($7.50 per rentable square foot) to be used toward Excess Costs.
Such amount shall accrue interest at a rate of nine percent (9%) per annum and
the principal shall be amortized over the initial Lease Term. Payments of
principal and interest with respect to the Additional TI Allowance shall be made
on a monthly basis and paid with payments of Fixed Rent. Any Excess Costs which
are not being paid for by the Additional TI Allowance are to be paid by Tenant
to Landlord within thirty (30) days after receipt by Tenant of an invoice for
such Excess Costs from Landlord.

B-3



--------------------------------------------------------------------------------



 



     (b) Changes. If, after the Final Plans and the Excess Costs Summary have
been approved by Tenant, Tenant requests any changes or substitutions to the
Final Plans or to Landlord’s Work during construction, Tenant shall complete a
change order request form approved by Landlord and forward it to Landlord’s
representative. All such changes shall be subject to Landlord’s prior written
approval in accordance with Paragraph 11. Prior to commencing any change,
Landlord shall prepare and deliver to Tenant, for Tenant’s approval, a change
order setting forth the total cost of such change, which shall include
associated architectural, engineering, construction contractor’s costs and fees,
and completion schedule changes. If Tenant fails to approve such change order
within five business days after delivery by Landlord, Tenant shall be deemed to
have withdrawn the proposed change and Landlord shall not proceed to perform the
change. Any additional costs related to such change are to be paid by Tenant to
Landlord within ten days after receipt by Tenant of an invoice for such
additional costs from Landlord.
     (c) Payment of Excess Costs. Within fifteen days of Landlord’s request,
Tenant shall pay to Landlord that portion of the Excess Costs payable with
respect to each construction draw presented by Landlord’s contractor based on
the percentage that the Excess Costs bear to the total cost of Landlord’s Work.
Notwithstanding the foregoing, if the amount of the Excess Costs changes as a
result of a change order, Tenant shall pay such increased amount within ten
business days of receipt by Tenant of an invoice, together with reasonable
supporting documentation, for such increased costs.
     (d) Credit. Unless specifically set forth herein, Tenant shall not be
entitled to any credit for any portion of the Tenant Improvement Allowance which
is not used.
     7. CONSTRUCTION OF LANDLORD’S WORK. Until Tenant approves the Final Plans
and the Excess Cost Summary, and all necessary permits have been obtained from
the appropriate governmental authorities, Landlord will be under no obligation
to cause the construction of any of Landlord’s Work. Once the foregoing
conditions have been met, Landlord’s contractor will commence and diligently
proceed with the construction of the Landlord’s Work pursuant to the terms of a
contract between Landlord and Landlord’s contractor calling for the completion
of Landlord’s Work in a good and workmanlike manner conforming to all applicable
Legal Requirements, subject to Tenant Delays (as described in Paragraph 8 below)
and Force Majeure Delays (as described in Paragraph 9 below). The costs of
Landlord’s Work shall be paid as provided in Paragraphs 5 and 6 hereof.
Construction inspections will be made periodically by qualified Landlord
employees or subcontractors and Tenant shall have the right to have qualified
Tenant employees or subcontractors review compliance of Landlord’s Work with the
Final Plans.
     8. TENANT DELAYS. For purposes of this Work Letter, “Tenant Delays” means
any delay in the completion of the Landlord’s Work resulting from any or all of
the following:
(a) Tenant’s failure to timely perform any of its obligations pursuant to this
Work Letter, including any failure to approve any item or complete, on or before
the due date therefor, any action item which is Tenant’s responsibility pursuant
to this Work Letter or the Work Schedule;
(b) Change orders requested by Tenant after approval of the Final Plans;
(c) Any delay of Tenant in making payment to Landlord for any costs due from
Tenant under this Work Letter or the Lease; or
(d) Any other act or failure to act by Tenant, Tenant’s employees, agents,
architects, independent contractors, consultants and/or any other person
performing or required to perform services on behalf of Tenant.
     9. FORCE MAJEURE DELAYS. For purposes of the Work Letter, “Force Majeure
Delays” means any and all causes beyond Landlord’s reasonable control,
including, without limitation, delays caused by Tenant, governmental regulation,
governmental restriction, strike, labor dispute, riot, accident, mechanical
breakdown, shortages of or inability to obtain labor, fuel, steam, water,
electricity or materials, acts of God, war, enemy action, civil commotion, fire
or other casualty.

B-4



--------------------------------------------------------------------------------



 



     10. APPROVALS. Whenever any party under this Work Letter must reasonably
grant its approval such party shall also not unreasonably delay or condition its
approval. Unless otherwise required by the terms of this Work Letter, any
approval shall be deemed granted unless such party responds within seven days
after its receipt of the items for which approval is sought.
     11. LANDLORD’S APPROVAL. Landlord, in its sole discretion, may withhold its
approval of the Final Plans, change orders or other documents or plans that:
     (a) Exceeds or adversely and unreasonably affects the structural integrity
of the Building, or any part of the heating, ventilating, air conditioning,
plumbing, mechanical, electrical, communication, or other systems of the
Building;
     (b) Is not approved by any Superior Mortgagee or Superior Lessee at the
time the work is proposed;
     (c) Would not be approved by a prudent owner of property similar to the
Building;
     (d) Violates any agreement which affects the Building or the Land or binds
the Landlord;
     (e) Landlord reasonably believes will reduce the market value of the
Premises or the Building at the end of the Term of the Lease; or
     (f) Does not conform to the applicable building code or is not approved by
any governmental, quasi-governmental, or utility authority with jurisdiction
over the Premises.
     12. DEFAULTS BY TENANT. In the event of any default by Tenant with respect
to any of the provisions of this Work Letter or any other agreement with
Landlord relating to construction in or about the Premises, beyond notice and
cure periods specified in the Lease, Landlord may, in addition to exercising any
other right or remedy Landlord may have, treat such default as a default by
Tenant under the Lease and exercise any or all rights available under the Lease
in connection therewith, including, if applicable, the right of termination. In
the event of any such termination of the Lease by Landlord, Landlord may elect
in its absolute discretion, with respect to any work performed by or on behalf
of Tenant prior to the date of such termination, to either:
(a) retain for its own use part or all of any such work, without compensation to
Tenant therefor;
or
(b) demolish or remove part or all of any such work and restore part or all of
the Premises to its condition prior to the initial tender of possession thereof
to Tenant, in which event Tenant shall reimburse Landlord upon demand for all
costs reasonably incurred by Landlord in connection with such demolition,
removal and/or restoration.
SIGNATURES FOLLOW ON NEXT PAGE

B-5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned Landlord and Tenant have caused this Work
Letter to be duly executed by their duly authorized representatives as of the
date of the Lease.

          LANDLORD:       NE WILLIAMS II, LLC    
 
       
By:
  /s/ Joseph Versaggi     
 
 
 
Name: Joseph Versaggi    
 
  Title:   Vice President    
 
        TENANT:       NETEZZA CORP.    
 
       
By:
  /s/ P.J. Scannell, Jr.     
 
 
 
Name: P.J. Scannell, Jr.    
 
  Title:   SVP & CFO    

B-6



--------------------------------------------------------------------------------



 



APPENDIX C
RULES AND REGULATIONS
     The following Rules and Regulations constitute a part of the Lease and of
Tenant’s obligations thereunder in respect of Tenant’s use and occupancy of the
Premises in the Building. In the event of any direct conflict between the terms
of these Rules and Regulations, as the same may be amended, and the terms and
provisions of this Lease, the terms of the Lease shall control. Tenant
acknowledges that these Rules and Regulations are intended to supplement the
Lease.
 
I. BUILDING HOURS
     1.1 Except to the extent otherwise provided in this Lease, the Building is
open from 8:00 a.m. to 6:00 p.m. Monday through Friday and 8:00 a.m. to
12:00 p.m. on Saturdays. The Building is closed on Sundays and all national
holidays.
     1.2 If you wish to use the Building during other times, please obtain
pass-cards for authorized members of your staff from Landlord’s Managing Agent.
As additional security, all persons entering the Building after hours are
required to sign in and out in a logbook provided for that purpose.
     1.3 If you will need after-hours heating or air conditioning services,
please notify Landlord’s Managing Agent by 3:00 p.m. on the previous working
day. (These Building services are either reduced or shut off completely when the
Building is closed, except on Saturdays from 8:00 a.m. to 12:00 p.m.) You will
be charged for overtime use of the Building services.
     1.4 You are advised, for the protection and safety of your personnel, to
lock front doors at the end of each working day. Front doors should also be
locked whenever your receptionist leaves the area.
     1.5 If you have night-line telephone service, please submit a list of
numbers and personnel to Landlord’s Managing Agent. This will enable the
security guard to contact your office after 6:00 p.m. on the occasions when
visitors call after normal working hours.
     1.6 If you wish to remove fixtures or materials from your premises after
6:00 p.m. or to have work performed after 6:00 p.m. by someone who does not have
a Building pass, Landlord’s Managing Agent must be notified.
II. ELEVATORS, DELIVERIES AND PARKING
     2.1 If you expect delivery of any bulky material, notify the Landlord’s
Managing Agent reasonably in advance so that elevators may be scheduled and
elevator pads may be installed. This protects both your shipment and the
elevators. For the convenience of all, elevators may not be used for deliveries
during the peak traffic hours of 8:00 a.m. to 9:30 a.m.; 11:30 a.m. to 1:30
p.m.; and 4:30 p.m. to 6:00 p.m.
     2.2 All larger deliveries must be made from the designated Building loading
dock area. Large deliveries can be expedited by notifying Landlord’s Managing
Agent twenty-four (24) hours in advance. The receiving area can accommodate only
certain types and sizes of vehicles. All hand trucks used for interior
deliveries must be equipped with rubber bumpers and tires.

C-1



--------------------------------------------------------------------------------



 



     2.3 The loading dock may be used only for deliveries. No vehicles are
allowed to stand or park in this area after unloading nor are vehicles allowed
to park at the loading dock for service calls. You should advise your vendors
and suppliers of this rule. Any vehicles abusing the truck dock privileges are
subject to being towed at the owner’s expense.
III. GENERAL USE OF BUILDING AND PREMISES
     3.1 Tenants are not permitted to place or store property on the sidewalks,
passageways, parking areas or courtyards adjacent to the Building or in the
elevators, vestibules, stairways, or corridors (except as may be necessary for
brief periods during deliveries).
     3.2 No bicycles or animals may be brought into or kept in or about the
Building or premises.
     3.3 Rubbish, rags, sweepings, acid and any and all harmful or damaging
substances may not be deposited in the lavatories or in the janitor closets.
Please make arrangements with Landlord’s Managing Agent for disposal of any
unusual trash.
     3.4 The Building is a “smoke-free” building; smoking is prohibited in the
Building lobby and other common areas, all elevators, all rest rooms, the
elevator lobby on each floor (even if such floor is occupied by only one tenant)
and the parking garage.
IV. REPAIRS AND SERVICES
     4.1 You are responsible for all general repairs and maintenance of your
Premises including, but not limited to, Tenant supplied supplementary air
conditioning, exterior doors and exterior signs. All repairs, installations or
alterations to the Building or its fixtures must first be approved and scheduled
by Landlord’s Managing Agent.
     4.2 All requests for work to be done in your Premises by any of the
Building Management Staff should be directed to Landlord’s Managing Agent.
Building employees are not permitted to perform any work outside their regular
duties except upon special instructions from Landlord’s Managing Agent.
     4.3 All schedules for the performance of your construction and repair work
must be coordinated by Landlord’s Managing Agent to avoid conflicts with various
building construction and maintenance schedules. Tenants must inform Landlord’s
Managing Agent at least 72 hours before any work is to begin, of the nature of
the work, where and when it is to be performed, the name of the contractor or
concern doing the work, and the name of the individual who will supervise the
performance of the work. You will be required to obtain from the persons doing
work, certificates of insurance coverage, signed lien waivers, and payment and
performance bonds in form and substance satisfactory to Landlord. Work may not
begin until such requirements have been satisfied.
     4.4 Landlord shall purchase and install, at your expense, all lamps, tubes,
bulbs, starters and ballasts.

C-2



--------------------------------------------------------------------------------



 



V. ELECTRICAL SYSTEM; ENERGY CONSERVATION
     5.1 In order to assure that the Building’s electrical standards are not
exceeded and to avert possible adverse effect on the Building’s electrical
system, you may not, without Landlord’s prior consent, connect any fixtures,
appliances or equipment to the Building’s electric distribution system other
than standard office equipment, such as typewriters, pencil sharpeners, adding
machines, hand held or desk top calculators, dictaphones, office computers and
copiers.
     5.2 Notwithstanding anything to the contrary contained in the Lease,
Landlord reserves the right to implement policies and procedures it deems, in
its reasonable judgment, to be necessary or expedient in order to conserve
and/or preserve energy and related services, or to be necessary or required in
order to comply with applicable government laws, rules, regulations, codes,
orders and standards.
     5.3 The windows of the Building are designed for insulation and to reduce
glare. Building standard blinds or drapes contribute to the effectiveness of the
Building’s heating and cooling systems. You should keep the blinds or drapes
closed when windows are exposed to the sun’s rays in summer and keep them open
when the sun is bright enough to provide warmth during the winter months.
VI. COOKING AND RELATED ACTIVITIES
     6.1 You may not use or permit the use of any part of the Premises for the
preparation or dispensing of food. You may, nevertheless, with Landlord’s prior
written consent, which consent shall not be unreasonably withheld, install
hot-cold water fountains, microwave ovens, coffee makers and
refrigerator-sink-stove combinations for the preparation of beverages and foods,
provided that no cooking, frying, etc., are carried on that require special
exhaust venting. The Building contains no facilities to provide special venting.
VII. LIFE SAFETY AND EMERGENCY PROCEDURES
     7.1 In case of emergency situations such as power failure, water leaks or
serious injury, call Landlord’s Managing Agent immediately. In case of fire or
smoke, pull the nearest alarm (located on your floor) and then call Landlord’s
Managing Agent.

C-3



--------------------------------------------------------------------------------



 



APPENDIX D
FORM OF LETTER OF CREDIT
[On Bank’s Letterhead]
IRREVOCABLE LETTER OF CREDIT

            [Date]
                       

Irrevocable Letter of Credit No._________
Beneficiary
NE Williams II, LLC
c/o Great Point Investors LLC
Two Center Plaza, Suite 410
Boston, MA 02108
Attn: Randolph L. Kazazian III
Applicant
[Name]
[Address]
Expiration Date: [Sixty Days after scheduled Expiration Date of Lease]
Ladies and Gentlemen:
                                         (“Issuer”) hereby issues our
Irrevocable Letter of Credit No.                     in Beneficiary’s favor in
the amount of                                          U.S. Dollars available by
your sight drafts drawn on us and accompanied by a written statement signed on
behalf of NE Williams II, LLC, its successors or assigns, stating as follows:
“The undersigned certifies that NE Williams II, LLC and/or its successors and
assigns is entitled to draw under the Irrevocable Letter of Credit No.___
pursuant to the terms of a Lease, dated                     , between NE
Williams II, LLC and [Applicant].”
Partial drawings are permitted.
We engage with you that all drafts drawn under and in compliance with the terms
of this Irrevocable Letter of Credit will be duly honored if presented to us on
or before the expiration date set forth above. Any draft drawn by you under this
Irrevocable Letter of Credit must bear the clause “Drawn on Irrevocable Letter
of Credit No. ___ of [Issuer Bank]”.
This Irrevocable Letter of Credit is fully transferable and assignable by
Beneficiary and its successors, assigns and transferees. Beneficiary shall send
a written request to Issuer to assign or transfer this Irrevocable Letter of
Credit and upon presentation of this Irrevocable Letter of Credit, as it may be
amended, to Issuer, Issuer shall re-issue this Irrevocable Letter of Credit in
the then outstanding amount in favor of Beneficiary’s successor, assign or
transferee.

D-1



--------------------------------------------------------------------------------



 



This Irrevocable Letter of Credit sets forth in full the terms of our
undertaking, and such undertaking shall not in any way be limited, modified,
amended or amplified, except by a written document executed by the parties
hereto.
Except as otherwise expressly stated herein, this Irrevocable Letter of Credit
is subject to the “Uniform Customs and Practices for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500.”
Very truly yours,

         
[ISSUING BANK]
   
 
       
By:
       
 
 
 
Name:    
 
  Title:    

D-2



--------------------------------------------------------------------------------



 



SCHEDULE 8.13
EXISTING RIGHTS AFFECTING
TENANT’S EXPANSION OPTION
None

D-1